


        




PURCHASE AND SALE AGREEMENT
by and between
FIDELITY EXPLORATION & PRODUCTION COMPANY
(“Seller”)


And
LIME ROCK RESOURCES, III-A, L.P.
(“Buyer”)


July 17, 2014
    
    
    
    















3795202v1



--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
1.
Purchase and Sale; Purchase Price
1


 
1.1.
Title and Environmental Defects
1


 
1.2.
Preferential Purchase Rights; Required Consents
5


 
1.3.
Gas Imbalances
7


 
1.4.
Casualty Loss
7


 
1.5.
Certain Upward Adjustments
7


 
1.6.
Certain Downward Adjustments
7


 
1.7.
Closing Date Estimates
8


 
1.8.
Final Accounting
8


 
1.9.
Payments
9


2.
Seller’s Representations and Warranties
9


 
2.1.
Organization and Good Standing
9


 
2.2.
Authority
9


 
2.3.
No Breach
9


 
2.4.
Litigation
10


 
2.5.
Taxes
10


 
2.6.
Permits
10


 
2.7.
Compliance with Laws
10


 
2.8.
Contracts
10


 
2.9.
Current Commitments
11


 
2.10.
Payment of Burdens
11


 
2.11.
Suspended Funds
11


 
2.12.
Gas Imbalances
11


 
2.13.
Advance Payments
11


 
2.14.
Payout Balances
12


 
2.15.
Preferential Purchase Rights and Required Consents
12


 
2.16.
Broker’s or Finder’s Fees
12


 
2.17.
Bankruptcy
12


 
2.18.
Wells and Equipment
12


 
2.19.
Non-Consent Operations
12


 
2.20.
Absence of Certain Changes
12




i

--------------------------------------------------------------------------------




 
2.21.
Wells and Units
12


 
2.22.
Environmental
13


 
2.23.
Insurance
13


 
2.24.
Liens
13


3.
Buyer’s Representations and Warranties
13


 
3.1.
Organization and Good Standing
13


 
3.2.
Authority
13


 
3.3.
No Breach
14


 
3.4.
Governmental Consent
14


 
3.5.
Litigation
14


 
3.6.
Broker’s or Finder’s Fees
14


 
3.7.
Bankruptcy
14


 
3.8.
Funding; Investment
14


 
3.9.
No Knowledge of Breach
15


4.
Covenants
15


 
4.1.
Access to Records
15


 
4.2.
Access to Properties
15


 
4.3.
Conduct of Business
16


 
4.4.
Revenues Held for the Benefit of the Other Party
17


 
4.5.
Revenues and Expenses
17


 
4.6.
Suspended Funds
17


 
4.7.
Successor Operator
17


 
4.8.
Governmental Bonds
18


 
4.9.
Record Retention
18


 
4.10.
Limitations on Seller Representations and Warranties
18


5.
Buyer’s Conditions Precedent
20


6.
Seller’s Conditions Precedent
21


7.
The Closing
22


 
7.1.
Buyer’s Deliveries
22


 
7.2.
Seller’s Deliveries
23


 
7.3.
Post-Closing Adjustments
23


 
7.4.
Post-Closing Deliveries
23


 
7.5.
Costs
23






ii

--------------------------------------------------------------------------------




 
7.6.
Risk of Loss
24


8.
Press Releases
24


9.
Indemnification
24


 
9.1.
Assumed Obligations
24


 
9.2.
Seller’s Indemnification
24


 
9.3.
Buyer’s Indemnification
24


 
9.4.
EXCLUSIVE REMEDY; EXTENT OF INDEMNIFICATION
25


 
9.5.
Indemnification Procedure
25


 
9.6.
Defense
26


 
9.7.
Certain Limitations on Indemnity Obligations
26


10.
Termination
28


 
10.1.
Right to Terminate
28


 
10.2.
Effect of Termination
28


11.
Default
29


12.
Tax Matters
29


 
12.1.
Purchase Price Adjustment
29


 
12.2.
Tax Reports and Returns
30


 
12.3.
Sales Taxes
30


 
12.4.
Federal Tax Reporting
30


13.
Arbitration
30


 
13.1.
Consolidation
31


 
13.2.
Initiation; Selection of Arbitrators
31


 
13.3.
Expenses
31


 
13.4
Procedure
31


 
13.5.
Enforcement Remedies
32


 
13.6.
Award of Fees
32


14.
Miscellaneous
32


 
14.1.
Time
32


 
14.2.
Notices
32


 
14.3.
Survival
33


 
14.4.
Cooperation
33


 
14.5.
Filings, Notices and Governmental Approvals
34


 
14.6.
No Third Party Beneficiaries
34




iii

--------------------------------------------------------------------------------




 
14.7.
Cumulative Remedies
34


 
14.8.
Choice of Law
34


 
14.9.
Entire Agreement
34


 
14.10.
Assignment
35


 
14.11.
Amendment
35


 
14.12.
Severability
35


 
14.13.
Attorney Fees
35


 
14.14.
Waiver
35


 
14.15.
Counterparts; Facsimiles; Electronic Transmission
35


 
14.16.
JOINT ACKNOWLEDGMENT
35


 
14.17.
WAIVER OF JURY TRIAL, SPECIAL DAMAGES, ETC
35


 
14.18.
WAIVER OF CONSUMER RIGHTS
36


 
14.19.
Mutuality
37


 
14.20.
Schedules
37


 
14.21.
1031 Exchange
37


15.
Definitions and References
37


 
15.1.
Definitions
37


 
15.2.
References and Construction
50






iv

--------------------------------------------------------------------------------




EXHIBITS AND SCHEDULES
 
EXHIBITS
 
Exhibit A
Properties and Allocated Values
Exhibit A-1
Real Property Interests
Exhibit A-2
Wells
Exhibit B
Form of Assignment, Bill of Sale and Conveyance
Exhibit C
Transition Operating Service Agreement
 
SCHEDULES
 
Schedule 1.4
Insurance
Schedule 2.3
No Breaches
Schedule 2.4
Litigation
Schedule 2.5
Taxes
Schedule 2.7
Compliance with Laws
Schedule 2.8
Material Contracts
Schedule 2.9
Current Commitments
Schedule 2.10
Payment of Burdens
Schedule 2.11
Suspended Funds
Schedule 2.12
Gas Imbalances
Schedule 2.13
Advance Payments
Schedule 2.14
Payout Balances
Schedule 2.15
Preferential Purchase Rights and Required Consents
Schedule 2.18
Wells and Equipment
Schedule 2.21
Wells and Units
Schedule 2.22
Environmental
Schedule 15.1(a)
Knowledge Persons (Buyer)
Schedule 15.1(b)
Knowledge Persons (Seller)
Schedule 9.2.3 (h)
Retained Liabilities



    
    
    
    
    
    
    



v

--------------------------------------------------------------------------------




PURCHASE AND SALE AGREEMENT
This PURCHASE AND SALE AGREEMENT (this “Agreement”) is entered into this 17th
day of July, 2014 (“Execution Date”), between FIDELITY EXPLORATION & PRODUCTION
COMPANY, a Delaware corporation (“Seller”), and LIME ROCK RESOURCES, III-A,
L.P., a Delaware limited partnership (“Buyer”). Buyer and Seller are referred to
herein, individually, as a “Party” and, collectively, as the “Parties”.
RECITALS
WHEREAS, Seller desires to sell and Buyer desires to purchase all of Seller’s
right, title and interest in and to the Properties (as hereinafter defined); and
WHEREAS, the purchase and sale of the Properties and the Parties’ will be
consummated on the terms and conditions set forth in this Agreement;
NOW, THEREFORE, for and in consideration of the mutual covenants herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties hereby agree as follows:
AGREEMENT
1.    Purchase and Sale; Purchase Price. At Closing, and upon the terms and
subject to the conditions of this Agreement, Seller agrees to sell and convey to
Buyer all of the Properties, and Buyer agrees to purchase, accept and pay for
the Properties and to assume all of the Assumed Obligations. In consideration
for the sale of the Properties, Buyer will pay to Seller the purchase price of
Two Hundred Million DOLLARS ($200,000,000) (the “Purchase Price”) at Closing.
Immediately upon execution of this Agreement, Buyer shall pay to Seller an
earnest money deposit equal to five percent (5%) of the unadjusted Purchase
Price (the “Deposit”). At Closing, the Deposit will be applied against the
Purchase Price. The Purchase Price will be adjusted (without duplication) as set
forth below in this Section 1.
    
1.1.
Title and Environmental Defects. The Purchase Price will be decreased for
uncured Title Defects (net of Title Benefits) and Environmental Defects that
exceed, individually, the respective Individual Defect Thresholds and,
collectively, the Aggregate Defect Threshold, in accordance with this Section
1.1. Buyer may deliver to Seller, on or before the Defect Notice Date, one or
more Defect Notices. Any matters that may otherwise constitute Title Defects or
Environmental Defects, but with respect to which Seller has not received a
Defect Notice from Buyer by the Defect Notice Date, shall be deemed to have been
conclusively waived by Buyer for all purposes except the special warranty
contained in the Assignment. All adjustments to the Purchase Price based on
Title Defects will be based on the Allocated Values attributable to the affected
Properties. In no event will the aggregate amount of Title Defect adjustments
with respect to a Property exceed the Allocated Value of such Property. If the
aggregate of all adjustments to the Purchase Price required under this Agreement
in respect of any Property would equal or exceed the entire Allocated Value of
such Property, then at Seller’s option and in lieu of such adjustment, Seller
may


PURCHASE AND SALE AGREEMENT
1

--------------------------------------------------------------------------------




exclude such Property from the purchase and sale hereunder or, if already
assigned to Buyer, Buyer will execute and deliver to Seller an assignment (in
the form of the Assignment) of such Property, and in each such case such
Property shall be an Excluded Asset and the Purchase Price will be reduced in an
amount equal to the entire Allocated Value of such Property (subject to
repayment of any Purchase Price adjustments having been in respect thereof, if
any). Upon timely delivery of a Defect Notice under this Section 1.1, Buyer and
Seller will in good faith negotiate the validity of the claim and the amount of
any adjustment to the Purchase Price using the following criteria:


1.1.1
No single Title Defect or Title Benefit shall be taken into account unless the
value of such defect or benefit is determined to be more than Twenty Five
Thousand Dollars ($25,000), and no single Environmental Defect shall be taken
into account unless the value of such defect is determined to be more than Fifty
Thousand Dollars ($50,000) (each an “Individual Defect Threshold”).



1.1.2
No adjustment will be made to the Purchase Price for either uncured Title
Defects or for uncured Environmental Defects unless the total of all individual
adjustments for such Title Defects and Environmental Defects that exceed the
respective Individual Defect Thresholds exceeds one and one-half percent (1.5%)
of the unadjusted Purchase Price, after first offsetting any Title Benefits
against the Title Defects that, in each case, exceed the Individual Defect
Threshold for Title Benefits and Title Defects (the “Aggregate Defect
Threshold”). In the event that the aggregate amount of all such individual
adjustments for uncured Title Defects and uncured Environmental Defects exceeds
the Aggregate Defect Threshold after offsetting any Title Benefits, the
adjustment to the Purchase Price shall only be for the amount by which the total
of all such individual adjustments for uncured Title Defects and uncured
Environmental Defects exceeds the Aggregate Defect Threshold after offsetting
any Title Benefits.



1.1.3
If the adjustment is based on Seller owning an NRI in a Real Property Interest
or Well which is less than that shown on Exhibit A for such Property, then the
downward adjustment shall be calculated by multiplying the Allocated Value shown
on Exhibit A for such Property by a fraction, the numerator of which is an
amount equal to the NRI shown on Exhibit A for such Property less the NRI to
which Seller is actually entitled taking such Title Defect into account, and the
denominator of which is the NRI shown on Exhibit A for such Property.



1.1.4
If the adjustment is based on a Seller owning a Working Interest in a Well which
is larger than the Working Interest for such Seller on Exhibit A, but without a
proportionate increase in such Seller’s NRI for such Property, then the downward
adjustment shall be calculated by determining the effective NRI that results
from such larger Working Interest, determining


PURCHASE AND SALE AGREEMENT
2

--------------------------------------------------------------------------------




what the NRI would be using such effective NRI and the Working Interest shown
for such Seller and Property on Exhibit A and then calculating the adjustment in
the manner set forth in Section 1.1.3.


1.1.5
If the adjustment is based on Seller owning fewer Net Acres in a Real Property
Interest than those shown on Exhibit A for such Property, then the downward
adjustment shall be calculated by multiplying the Allocated Value shown on
Exhibit A for such Property by a fraction, the numerator of which is the number
of Net Acres shown on Exhibit A for such Property minus the number of Net Acres
actually owned by Seller in such Property, and the denominator of which is the
number of Net Acres shown on Exhibit A for such Property.



1.1.6
If the adjustment is based on a Lien upon a Real Property Interest or Well that
is liquidated in amount, then the downward adjustment is the amount necessary to
remove such Lien from the affected Property.



1.1.7
If the adjustment is based on a liability to remediate, resolve or otherwise
cure an Environmental Defect related to a Real Property Interest or Well, then
the downward adjustment is that portion of the amount necessary to remediate,
resolve or otherwise cure such Environmental Defect in the most cost effective
manner reasonably available and consistent with common industry practices for
which Buyer would be liable after Closing.



1.1.8
Seller may notify Buyer of Title Benefits in writing on or before the Defect
Notice Date, which notice shall include a reasonably detailed description of
such Title Benefit. The upward adjustment to the Purchase Price in respect of a
Title Benefit shall be determined using the same principles as provided in this
Section 1.1 with respect to Title Defects.



1.1.9
If a Title Defect or Environmental Defect is susceptible of being cured, then
Seller will have the right to elect prior to Closing to cure such defect during
the one hundred twenty (120) day period following Closing (the “Cure Period”).
If Seller has elected in good faith to attempt to cure an alleged Title Defect
or Environmental Defect, then no Purchase Price adjustment shall be made at
Closing in respect of such defect and such election shall not waive or be deemed
to waive Seller’s right to dispute the existence of such defect or the purchase
price adjustment asserted with respect thereto. Buyer shall provide Seller and
its representatives access to the Properties and Records during the Cure Period
in connection with Seller’s efforts to cure alleged defects. If Seller cures any
such defect, then such defect will thereafter no longer be considered for
purposes of determining whether the Aggregate Defect Threshold has been met.
Notwithstanding anything to the contrary in this Section 1, if the aggregate
adjustment to the Purchase Price in respect of an Environmental Defect would
exceed the aggregate Allocated Value of all of the Properties affected thereby,
then either Buyer or Seller may elect in writing to


PURCHASE AND SALE AGREEMENT
3

--------------------------------------------------------------------------------




permanently exclude all such affected Properties from the transaction
contemplated hereby; and the Purchase Price shall be reduced by the aggregate
Allocated Value for said Properties and each such Property will thereafter be
treated as an Excluded Asset.


1.1.10
If Seller and Buyer are not in agreement as to (a) the existence of or value
attributable to a Title Defect, Title Benefit or Environmental Defect, (b)
whether or to what extent a Title Defect or Environmental Defect has been cured,
or (c) the amount of any adjustments to be made to the Purchase Price in respect
of any Title Defect, Title Benefit or Environmental Defect (a “Dispute”), then
Seller and Buyer will submit the Dispute to arbitration as provided in this
Section following written notice from one Party to the other Party on or before
the date sixty (60) days following the end of the Cure Period that such Party is
initiating dispute resolution in accordance with this Section, such notice to
describe in reasonable detail the nature and specifics of the dispute (a
“Dispute Notice”). Buyer, with respect to Title Defect and Environmental Defect
Disputes, and Seller, with respect to Title Benefit Disputes, shall be deemed to
have conclusively waived any unresolved Dispute to which the applicable Party
has not delivered a Dispute Notice to the other Party on or before the date
sixty (60) days following the end of the Cure Period. Following delivery of such
Dispute Notice, the applicable dispute shall be resolved through the binding
dispute resolution process set forth in this Section by submission to a title
attorney licensed to practice in the State of North Dakota selected by Seller
and Buyer, in the case of a Title Defect or Title Benefit, or to an
environmental expert in the State of North Dakota selected by Seller and Buyer,
in the case of an Environmental Defect (each such title attorney or
environmental expert hereinafter, a “Consultant”). If the Parties do not agree
on a Consultant within thirty (30) days after receipt of the initiating notice,
then each Party will select one such title or environmental expert, as
applicable, within ten (10) days thereafter and the Persons so selected by the
Parties will appoint the Consultant within ten (10) days after the two Party
representatives are selected, and the Consultant so appointed by the two Party
representatives will resolve such matter without further involvement of the two
Party representatives. The cost of the Consultant shall be paid fifty percent
(50%) by Seller and fifty percent (50%) by Buyer. Seller and Buyer shall each
present to the Consultant and the other Party a single written statement of its
position on the defect or benefit in question, together with a copy of this
Agreement and any supporting material that such Party desires to furnish, not
later than the fifteenth (15th) Business Day after appointment of the
Consultant. In making a determination, the Consultant shall be bound by the
terms of this Agreement and, may consider such additional information and
testimony as the Consultant in its opinion deem necessary or appropriate to make
a proper determination. By the thirtieth (30th) day following submission of the
matter to the Consultant, applying the principles set forth in this Section 1.1,
the Consultant shall make a determination of the matter


PURCHASE AND SALE AGREEMENT
4

--------------------------------------------------------------------------------




submitted. The decision of the Consultant shall be in writing, shall be final,
conclusive and binding on the Parties, without right of appeal, and enforceable
against the Parties in any court of competent jurisdiction. The Consultant shall
act as an expert for the limited purpose of determining the specific title or
environmental dispute presented to it, shall be limited to the procedures set
forth in this Section, may not hear or decide any matters except the specific
title or environmental disputes presented to them and may not award damages,
interest, costs, attorney’s fees, expenses or penalties to either Party.


1.1.11
If the Parties have mutually agreed upon (or if after Closing the Consultant
shall have finally determined) the amount of any Purchase Price adjustment
required to be made pursuant to the terms of this Section 1.1 in respect of a
Title Benefit, or in respect of a Title Defect or Environmental Defect that
Seller has elected not to cure or that otherwise remains uncured after
expiration of the Cure Period, in each case, (a) prior to the date the Closing
Statement is initially delivered pursuant to Section 1.7, then such amount will
be included in the Purchase Price adjustments to be made at Closing in
accordance with the Closing Statement, or (b) after the foregoing date but prior
to the date the Final Statement is initially delivered pursuant to Section 1.8,
then such amount will be included in the Purchase Price adjustments to be made
after Closing in accordance with the Final Statement, or (c) after both such
dates, then such adjustment will be made after the Closing in accordance with
Section 1.9.



1.2.
Preferential Purchase Rights; Required Consents. Within ten (10) Business Days
after the Execution Date, Seller shall provide any required notifications of a
preferential purchase right, right of first refusal or other agreement which
gives a Third Party a right to purchase a Property (or any part thereof)
(“PPR”), requesting waivers thereof, in connection with the transactions
contemplated hereby. Within ten (10) Business Days after the Execution Date,
Seller will send letters seeking all applicable Required Consents. Seller will
thereafter use commercially reasonable efforts (at no cost to Seller) to obtain
all such waivers and consents, and after Closing Buyer will reasonably assist
Seller in obtaining any remaining waivers and consents.



1.2.1
If, as of the Closing Date, a holder of a PPR has notified Seller that it elects
to exercise its PPR with respect to the Property to which its PPR applies
(determined by and in accordance with the agreement under which the PPR arises),
then the Property covered by that PPR will not be sold to Buyer (subject to the
remaining provisions in this Section 1.2), and the Purchase Price will be
reduced by the Allocated Value of such Property. If, as of the Closing Date, the
PPR has not been exercised or waived and the time for exercising such PPR has
not expired, the Property covered by that PPR will be sold to Buyer subject to
any rights of the holder of the PPR and no adjustment to the Purchase Price will
be made with respect thereto and, in the event the holder of any such PPR
thereafter exercises


PURCHASE AND SALE AGREEMENT
5

--------------------------------------------------------------------------------




such PPR, Buyer will comply with all of the terms thereof and convey the
applicable Property to the holder of the PPR or to Seller for conveyance to the
holder of the PPR, as may be required by the terms of the PPR, and the Purchase
Price will be reduced by the Allocated Value of such Property, and Seller will
be entitled to the proceeds paid by such holder with respect thereto. If, as of
the Closing Date, a holder of a Required Consent has not yet delivered such
Required Consent and the time for granting such consent has not expired, then
the Property covered by that Required Consent will not be conveyed to Buyer at
Closing but shall still be considered part of the Properties in accordance with
the provisions of Section 1.2.2, adjustments to the Purchase Price will still be
made pursuant to Sections 1.5 and 1.6 with respect to such Property, and the
Purchase Price will not be reduced as a result of such non-conveyance.


1.2.2
If a Property has been excluded from the Properties sold to Buyer at the Closing
due to a pre-Closing exercise of a PPR, and if for any reason the purchase and
sale of such Property is not or cannot be consummated with the holder of the PPR
that exercised its PPR, then Seller shall so notify Buyer and, within ten (10)
Business Days after Buyer’s receipt of such notice, Seller shall sell, assign,
and convey to Buyer and Buyer shall purchase and accept from Seller such
Property pursuant to the terms of this Agreement and for the Allocated Value of
such Property, subject to adjustments in accordance with Sections 1.5 and 1.6.
If a Property has been excluded from the Properties sold to Buyer at the Closing
due to a failure to obtain a Required Consent in accordance with Section 1.2.1,
and if a Required Consent has been received or deemed received pursuant to the
terms of the underlying agreement within six (6) months following the Closing
Date, then Seller shall so notify Buyer and, within ten (10) Business Days after
Buyer’s receipt of such notice, Seller shall assign and convey to Buyer and
Buyer shall accept from Seller such Property pursuant to the terms of this
Agreement. As between Buyer and Seller, with respect to any Property for which a
Required Consent has not been obtained by the Closing, (a) Seller shall hold
such Property as nominee for Buyer, effective as of the Effective Time, (b)
Buyer shall pay any costs and expenses associated with that Property, and (c)
Seller shall pay Buyer any revenues received by Seller that are associated with
such Property for time periods from and after the Effective Time. If any
Required Consent has not been received or deemed received within six (6) months
following the Closing Date, then Seller shall no longer hold the respective
Property as nominee for Buyer, the Purchase Price will be reduced by the
Allocated Value of such Property, each Party shall repay to the other Party any
amounts previously paid hereunder in respect of such Property, and such Property
will be deemed not to have been conveyed to Buyer hereunder and shall be an
Excluded Asset.



1.2.3
Properties excluded pursuant to this Section 1.2 will not be deemed to be
affected by Title Defects or be subject to adjustments under Section 1.1.


PURCHASE AND SALE AGREEMENT
6

--------------------------------------------------------------------------------






1.3.
Gas Imbalances. The Purchase Price will be adjusted upward or downward, as
applicable, by (a) the net mcf amount of Seller’s aggregate wellhead gas
imbalances as of the Effective Time multiplied by the average daily index as
published by Platts Gas Daily, CIG, Rocky Mountains (Midpoint) for the most
recently available month preceding Closing per mcf (upward for underage and
downward for overage); and (b) the mmbtu amount of any pipeline imbalances or
unsatisfied throughput obligations attributable to Seller or the Properties as
of the Effective Time multiplied by the actual settlement price per mmbtu
(upward for over deliveries and downward for under deliveries).



1.4.
Casualty Loss. If, after the Execution Date but prior to the Closing Date, any
portion of the Properties is damaged, destroyed or taken by condemnation or
eminent domain or suffers a reduction in value as a result of a Casualty (a
“Casualty Loss”), (a) Buyer will nevertheless be required to close and shall
take title to the Property affected by such damage without reduction of the
Purchase Price and (b) Seller shall, at such its sole election, either (i)
assign to Buyer all rights of Seller and its Affiliates to insurance proceeds
under insurance policies issued by Third Parties, to condemnation awards and to
other claims against Third Parties with respect to the Casualty, or (ii) repair
or replace the affected Property to a condition similar to the condition of such
Property immediately prior to the Casualty and retain all rights to insurance,
condemnation awards, and other claims against Third Parties with respect to the
Casualty. Until Closing (or if no Closing occurs, termination of this
Agreement), Seller shall maintain insurance coverage it currently has in effect
which is set forth on Schedule 1.4.



1.5.
Certain Upward Adjustments. The Purchase Price shall be increased by the
following (without duplication): (a) the value of all merchantable allowable oil
or other liquid Hydrocarbons owned by Seller in storage above the pipeline
connection at the Effective Time that is credited to the Properties in
accordance with gauging and other customary industry procedures, such value to
be the current market price at the Effective Time, less taxes and gravity
adjustments deducted by the purchaser of such oil or other liquid Hydrocarbons
and less royalties and other burdens on production to the extent not paid by
Seller; (b) the amount of all Operating Expenses and other costs and expenses
paid by or on behalf of Seller in connection with the ownership, operation and
maintenance of the Properties (including rentals, overhead, royalties, and other
burdens) that are attributable to the period on or after the Effective Time; (c)
upward adjustments required to be made under any of Sections 1.1 through 1.4;
and (d) any other amount agreed upon by Buyer and Seller.



1.6.
Certain Downward Adjustments. The Purchase Price shall be decreased by the
following (without duplication): (a) the amount of any proceeds actually
received by Seller from the sale of Hydrocarbons produced from and after the
Effective Time from the Properties (net of marketing fees, royalties and other
burdens, and production, severance, sales, use and similar Taxes measured by or
payable out of production and paid by, or on behalf of, Seller); (b) the amount
equal to all unpaid ad valorem, property, production, severance and similar
Taxes (excluding income,


PURCHASE AND SALE AGREEMENT
7

--------------------------------------------------------------------------------




capital gains, franchise or similar Taxes) based upon or measured by the
ownership of the Properties or the production of Hydrocarbons therefrom or the
receipt of proceeds attributable thereto, for which Seller is responsible
pursuant to Section 12, which amount shall, to the extent not actually assessed
or known, be computed based upon such Taxes for the immediately preceding
calendar year, or, if such Taxes are assessed on other than a calendar year
basis, for the Tax period last ended; (c) downward adjustments required to be
made under any of Sections 1.1 through 1.4; and (d) by One Million One Hundred
Twenty Five Thousand Dollars ($1,250,000) as agreed upon by Buyer and Seller on
July 15, 2014; and (e) any other amount agreed upon by Buyer and Seller.


1.7.
Closing Date Estimates. On or before three (3) Business Days prior to the
Closing Date, Seller (with the cooperation of Buyer) will prepare, in accordance
with the provisions of this Agreement, and deliver to Buyer a statement (the
“Closing Statement”) setting forth each adjustment to the Purchase Price
required under this Agreement (except as otherwise set forth in Section 1.1) and
showing the calculation of such adjustments. The Closing Statement will be used
to adjust the Purchase Price at Closing. Any final adjustments, if necessary,
will be made pursuant to Section 1.8 of this Agreement.



1.8.
Final Accounting. On or before one hundred twenty (120) days after the Closing
Date, Seller will prepare, in accordance with the provisions of this Agreement,
and deliver to Buyer, a post-closing statement setting forth a detailed
calculation of all final adjustments to the Purchase Price which takes into
account all such adjustments provided in this Agreement (except as otherwise set
forth in Section 1.1) (the “Final Statement”). If Buyer disputes any items in or
the accuracy and completeness of the Final Statement, then as soon as reasonably
practicable, but in no event later than thirty (30) days after its receipt of
the Final Statement, Buyer will deliver to Seller a written exception report
containing any changes Buyer proposes to be made to the Final Statement. If
Buyer fails to deliver such exception report to Seller within that period, then
the Final Statement as delivered by Seller will be deemed to be true and
correct, binding upon and not subject to dispute by either Party. If Buyer
delivers a timely exception report, as soon as reasonably practicable, but in no
event later than fifteen (15) days after Seller receives Buyer’s exception
report, the Parties will meet and undertake to agree on the final post-Closing
adjustments. If the Parties fail to agree on the final post-Closing adjustments
within sixty (60) days after Seller’s receipt of Buyer’s exception report, any
Party will be entitled to submit the dispute for resolution through the binding
dispute resolution process set forth in this Section by submission to the
Accounting Referee. The cost of the Accounting Referee shall be paid fifty
percent (50%) by Seller and fifty percent (50%) by Buyer. Seller and Buyer shall
each present to the Accounting Referee, with a simultaneous copy to the other
Party, a single written statement of its position on the dispute in question,
together with a copy of this Agreement, the Closing Statement, the proposed
Final Statement, and Buyer’s written exception report and any supporting
material that such Party desires to furnish, not later than ten (10) Business
Days after appointment of the Accounting Referee. In making its


PURCHASE AND SALE AGREEMENT
8

--------------------------------------------------------------------------------




determination, the Accounting Referee shall be bound by the terms of this
Agreement and, without any additional or supplemental submittals by either
Party, may consider such other accounting and financial standards matters as in
its opinion are necessary or appropriate to make a proper determination. The
Parties shall direct the Accounting Referee to resolve the disputes within
thirty (30) days after receipt of the written statements submitted for review
and to render a decision in writing based upon such written statements. The
Accounting Referee shall act as an expert for the limited purpose of determining
the specific Final Statement dispute presented to it, shall be limited to the
procedures set forth in this Section, shall not consider any other disputes or
matters and may not award damages, interest, costs, attorney’s fees, expenses or
penalties to either Party. Upon agreement of the Parties (or resolution by the
Accounting Referee) to the adjustments to the Final Statement, the Final
Statement (as adjusted pursuant to such agreement or resolution) will be deemed
final, conclusive and binding on all of the Parties, without right of appeal.


1.9.
Payments. The Purchase Price, as adjusted at Closing, will be payable at Closing
in immediately available funds pursuant to wire transfer instructions designated
in advance by Seller. Payments to be made following the Closing under this
Section 1 shall be made by wire transfer of immediately available funds
(pursuant to wire transfer instructions designated in advance by the receiving
Party to the paying Party in writing) within five (5) Business Days after the
final determination is made that such payments are due and payable.



2.    Seller’s Representations and Warranties. Seller represents and warrants to
Buyer, as of the Execution Date, as follows:


2.1.
Organization and Good Standing. Seller is duly formed, validly existing and in
good standing under the laws of the State of Delaware. Seller is duly qualified
and/or licensed, as may be required, and in good standing in the State of North
Dakota. Seller has all requisite power and authority to own and operate the
Properties as now being operated by Seller and to carry on its business as now
conducted.



2.2.
Authority. Seller has adequate power, authority and legal right to enter into
and perform this Agreement (and each other agreement, instrument, or document
executed or to be executed by Seller in connection with the transactions
contemplated hereunder) and to consummate such transactions, and Seller has
taken all necessary action to authorize the execution, delivery and performance
of this Agreement. This Agreement is (and each other agreement, instrument, or
document to be executed by Seller at Closing will be) legal, valid and binding
with respect to Seller and enforceable in accordance with its terms, except as
the enforceability thereof may be limited by bankruptcy, insolvency or similar
laws affecting creditors’ rights generally or by principles of equity.



2.3.
No Breach. Except as disclosed in Schedule 2.3, the execution, delivery, and
performance of this Agreement do not and will not: (a) violate any provision of


PURCHASE AND SALE AGREEMENT
9

--------------------------------------------------------------------------------




any organizational or governing document of Seller; (b) violate any Law
applicable to Seller or the Properties; (c) violate, breach or constitute a
default under, or result (with notice or lapse of time or both) in the breach,
violation, acceleration or termination of, any agreement, contract, instrument,
license, lease, promissory note, indenture, mortgage, deed of trust, or other
arrangement to which Seller is subject or by which any of the Properties is
bound or subject; or (d) except for Permitted Encumbrances, result in the
creation, imposition or continuation of any Lien on or affecting the Properties;
except, in the case of each of the foregoing, where the violation, breach,
default, creation, imposition, or continuation would not constitute a Material
Adverse Effect.


2.4.
Litigation. Except as disclosed in Schedule 2.4, there are no Proceedings
pending or, to Seller’s Knowledge, threatened in writing against Seller
involving the Properties or, if applicable, the operation by Seller thereof, or
questioning the validity of or seeking to prevent the consummation of this
Agreement or any other action taken or to be taken in connection herewith.



2.5.
Taxes. Except as disclosed in Schedule 2.5, all Taxes based on or measured by
Seller’s ownership of property comprising its interest in the Properties or the
production or removal of Hydrocarbons or the receipt of proceeds therefrom
(including applicable escheatment requirements) have been timely paid when due
and are not in arrears. None of the Properties are deemed by agreement or
applicable Law to be held by a partnership for federal income tax purposes.



2.6.
Permits. To Seller’s Knowledge, it has all material licenses, orders,
franchises, registrations and permits of all Governmental Authorities required
to permit the operation of the Properties as presently operated by Seller and
each is in full force and effect and has been duly and validly issued.



2.7.
Compliance with Laws. Except as disclosed in Schedule 2.7, during the period
that Seller or its Affiliates have operated any of the Properties and, to
Seller’s Knowledge, during the period any third party has operated any of the
Properties, the Properties have been operated in material compliance with the
provisions and requirements of all applicable Laws, except for instances of
non-compliance that have been fully and finally resolved to the satisfaction of
all Governmental Authorities with jurisdiction over such matters.



2.8.
Contracts. Except for oil, gas and mineral leases, Seller has otherwise listed
in Schedule 2.8 all Contracts of the type described below (the “Material
Contracts”):



2.8.1
all farm-in, farm-out, exploration, development, participation, joint venture,
area of mutual interest, purchase and/or acquisition agreements, operating
agreements, indemnity agreements and any other similar agreements, in each case,
where the terms of which remain executory and materially affect Seller’s
interest in the Properties and which will be binding on Buyer after Closing;


PURCHASE AND SALE AGREEMENT
10

--------------------------------------------------------------------------------






2.8.2
all material Hydrocarbon purchase and/or sale contracts, gathering contracts,
processing contracts, transportation contracts, marketing contracts, disposal or
injection contracts and other similar material contracts affecting its interest
in any Properties which are not, by the terms thereof, subject to termination
(without penalty) upon ninety (90) days or less notice and which will be binding
on Buyer after Closing;



2.8.3
any Contract that constitutes a lease under which Seller is the lessor or the
lessee of real or personal property that cannot be terminated by Seller without
penalty upon 60 days or less notice;



2.8.4
any Contract that can reasonably be expected to result in aggregate payments by
or revenues to Seller of more than $200,000 during the current or any subsequent
fiscal year (based solely on the terms thereof and without regard to any
expected increase in volumes or revenues); and



2.8.5
any Contract with any Affiliate of Seller.



Except as set forth in Schedule 2.8, there exists no material default under any
Material Contract by Seller or any Affiliate of Seller or, to Seller’s
Knowledge, by any other Person that is a party to such Material Contract. Seller
has made available to Buyer true and complete copies of each Material Contract
and all amendments thereto. There exists no Material Contract that contains any
call on or option to purchase production.
2.9.
Current Commitments. Except as set forth on Schedule 2.9, as of the Execution
Date, Seller is not legally obligated for any future commitments requiring an
expenditure by Seller in excess of Three Hundred Thousand Dollars ($300,000.00)
(net to Seller’s interest) relating to any of the Properties.



2.10.
Payment of Burdens. Except as set forth on Schedule 2.10, and except for such
items that are being held in suspense as permitted pursuant to applicable Law or
Contract, to Seller’s Knowledge, it has paid or caused to be paid, in all
material respects, all rentals, delay rentals, shut-in royalties, royalties,
overriding royalties and other burdens due by Seller with respect to the
Properties or, if not so paid, is contesting the same in good faith in the
normal course of business.



2.11.
Suspended Funds. To Seller’s Knowledge, Schedule 2.11 sets forth, as of the
Effective Time, all material Suspended Funds with respect to any of the Assets.



2.12.
Gas Imbalances. To Seller’s Knowledge, Schedule 2.12 sets forth, as of the
Effective Time, all material Gas Imbalances with respect to any of the Assets.



2.13.
Advance Payments. Except as set forth on Schedule 2.13, Seller is not obligated
by virtue of any take or pay payment, advance payment or other similar payment
(other than gas balancing arrangements and for the rights of any lessor to take
free gas under the terms of the relevant Real Property Interest for its use on
the lands covered thereby) to deliver Hydrocarbons, or proceeds from the sale
thereof,


PURCHASE AND SALE AGREEMENT
11

--------------------------------------------------------------------------------




attributable to the Properties at some future time without receiving payment
therefor at or after the time of delivery.


2.14.
Payout Balances. To Seller’s Knowledge, Schedule 2.14 contains a list, which is
complete and accurate in all material respects, of the status of the Payout
Balance, as of the Effective Time, for each Well. “Payout Balance” means the
status, as of the dates of the calculations, of the recovery by Seller or a
third party of a cost amount specified in the contract relating to a well out of
the revenue from such well where the net revenue interest of Seller therein will
be reduced or the working interest therein will be increased when such amount
has been recovered.



2.15.
Preferential Purchase Rights and Required Consents. Except as set forth on
Schedule 2.15, no Property is subject to any (a) preferential right of purchase,
right of first refusal or other agreement which gives a third party the right to
purchase any Property or (b) Required Consent of any third party to the sale and
conveyance of the Properties as provided for in this Agreement.



2.16.
Broker’s or Finder’s Fees. Seller has not incurred any liability, contingent or
otherwise, for brokers’ or finders’ fees in respect of the transactions
contemplated by this Agreement for which Buyer will have any responsibility
whatsoever.



2.17.
Bankruptcy. There are no bankruptcy, reorganization or receivership proceedings
pending, being contemplated by or, to Seller’s Knowledge, threatened against
Seller or any Affiliate of Seller.



2.18.
Wells and Equipment. Except as set forth on Schedule 2.18, all Wells and
Equipment constituting Properties are in good working condition, ordinary wear
and tear excepted. To its Knowledge, Seller has all material Surface Rights
necessary to access the Properties in the ordinary course of business as
currently conducted by Seller.



2.19.
Non-Consent Operations. As of the Execution Date, Seller has not declined to
participate in any operation or activity proposed with respect to the Properties
that could result in Seller’s interest in such Properties becoming subject to a
penalty or forfeiture as a result of such election not to participate in such
operation or activity, except to the extent reflected in the NRI and Working
Interest for such Properties set forth in Exhibit A.



2.20.
Absence of Certain Changes. As of the Execution Date, to Seller’s Knowledge,
there has not been any condemnation, damage, destruction or loss or other
Casualty Loss with respect to the Properties.



2.21.
Wells and Units. Except as set out in Schedule 2.21, to Seller’s Knowledge, (a)
all of the Wells have been drilled and completed within the boundaries of the
applicable Real Property Interests or within the limits otherwise permitted by
applicable Law, (b) no Well is subject to material penalties on allowable
production from and after the Effective Time because of any overproduction or
any other violation of applicable Laws or permits that would prevent any Well


PURCHASE AND SALE AGREEMENT
12

--------------------------------------------------------------------------------




from being entitled to its full legal and regular allowable production from and
after the Effective Time, (c) there are no Wells that Seller is currently
obligated by applicable Law, Real Property Interest or Contract to plug and/or
abandon or that are currently subject to an exception to a requirement to plug
and/or abandon issued by a Governmental Authority and (d) all units and pools
affecting the Real Property Interests and Wells have been formed in material
compliance with all applicable Laws and Contracts.


2.22.
Environmental. Except as set forth on Schedule 2.22, to Seller's Knowledge, (a)
the Properties are and have been operated in material compliance with all
applicable Environmental Laws, (b) Seller has made available to Buyer copies of
all written third party environmental audits, assessments and other similar
reports and studies in the Seller’s or any of its Affiliates’ possession
describing environmental conditions of the Properties and (c) there are no
Proceedings pending with respect to the Properties alleging violations of
Environmental Laws, or claiming remediation obligations under applicable
Environmental Laws, and Seller and its Affiliates have not received any written
notice of any such threatened Proceedings arising under any Environmental Law.
This Section 2.22 is the sole and exclusive representation or warranty made by
Seller with respect to matters related to the environmental condition of the
Properties.



2.23.
Insurance. The insurance listed on Schedule 1.4 is in full force and effect and
will continue to be in full force and effect through the Closing Date.



2.24.
Liens. Except for the Real Property Interests and Wells, the Surface Rights and
the Equipment are not encumbered by any mortgages, security interests, title
retention contracts or other liens other than Permitted Encumbrances.



3.    Buyer’s Representations and Warranties. Buyer represents and warrants to
Seller, as of the Execution Date, as follows:


3.1.
Organization and Good Standing. Buyer is duly formed, validly existing and in
good standing under the laws of the State of Delaware. Buyer is or will be prior
to Closing duly qualified and/or licensed, as may be required, and in good
standing in the State of North Dakota. Buyer has or will have prior to Closing
all requisite power and authority to acquire, own and operate the Properties and
to conduct business in the State of North Dakota.



3.2.
Authority. Buyer has adequate power, authority and legal right to enter into and
perform this Agreement (and each other agreement, instrument, or document
executed or to be executed by Buyer in connection with the transactions
contemplated hereunder) and to consummate such transactions, and Buyer has taken
all necessary action to authorize the execution, delivery and performance of
this Agreement. This Agreement is (and each other agreement, instrument, or
document to be executed by Buyer at Closing will be) legal, valid and binding
with respect to Buyer and enforceable in accordance with its terms, except as
the


PURCHASE AND SALE AGREEMENT
13

--------------------------------------------------------------------------------




enforceability thereof may be limited by bankruptcy, insolvency or similar laws
affecting creditors’ rights generally or by principles of equity.


3.3.
No Breach. The execution, delivery, and performance of this Agreement do not and
will no (a) violate any provision of any organizational or governing document of
Buyer; (b) violate any Law applicable to Buyer or any of its assets; or
(c) violate, breach or constitute a default under, or result (with notice or
lapse of time or both) in the breach, violation, acceleration or termination of,
any agreement, contract, instrument, license, lease, promissory note, indenture,
mortgage, deed of trust, or other arrangement to which Buyer is subject or by
which any of its assets is bound or subject, except, with respect to any such
violation, breach, default, acceleration or termination which would not
reasonably be expected to prevent the consummation of the transactions
contemplated hereby by Buyer or result in Seller incurring any loss or liability
therefrom.



3.4.
Governmental Consent. No consent, approval, or authorization of, or designation,
or filing with, any Governmental Authority is required on the part of Buyer in
connection with the valid execution and delivery of this Agreement or the
consummation of transactions contemplated hereby, except any Customary
Post-Closing Consents.



3.5.
Litigation. There are no Proceedings pending or, to Buyer’s Knowledge,
threatened in writing against Buyer questioning the validity of or seeking to
prevent the consummation of this Agreement or any other action taken or to be
taken in connection herewith, or which would have a material adverse effect on
Buyer or its ability to consummate the transactions contemplated hereby.



3.6.
Broker’s or Finder’s Fees. Buyer has not incurred any liability, contingent or
otherwise, for brokers’ or finders’ fees in respect of the transactions
contemplated by this Agreement for which Seller will have any responsibility
whatsoever.



3.7.
Bankruptcy. There are no bankruptcy, reorganization or receivership proceedings
pending, being contemplated by or, to Buyer’s Knowledge, threatened against
Buyer or any Affiliate of Buyer.



3.8.
Funding; Investment. Buyer has available (through cash on hand or existing
credit arrangements or otherwise) all funds necessary for acquisition of the
Properties pursuant to this Agreement, as and when needed, and to perform its
obligations under this Agreement. Buyer is experienced in and knowledgeable
about the oil and gas business and the acquisition of oil and gas properties and
Buyer is aware of the risks of such investments. Buyer acknowledges that Seller
has not made any representation or warranty, expressed or implied, as to the
accuracy or completeness of any information regarding the Properties except as
expressly set forth in this Agreement, and Seller shall have no liability to
Buyer or any of Buyer’s successors or assigns for its reliance on any
information regarding Seller or the Properties that is not contained in this
Agreement. Buyer is an accredited investor, as such term is defined in
Regulation D of the Securities Act of 1933, as


PURCHASE AND SALE AGREEMENT
14

--------------------------------------------------------------------------------




amended, and Buyer is acquiring the Properties for its own account and not with
the intent to make any distribution of undivided interests thereof which would
violate any applicable Laws.


3.9.
No Knowledge of Breach. As of the Execution Date, Buyer is not aware of any
fact, information, event or circumstance that would indicate that Seller is in
breach of any of its representations contained in this Agreement.



4.    Covenants. The Parties hereby covenant and agree to perform the following:


4.1.
Access to Records. Insofar as related to the Properties, Seller will give to
Buyer and its agents and representatives, reasonable access to the Records and
Seller will cause its officers and employees to furnish to Buyer and its agents
and representatives such operating data with respect to the Properties as Buyer
may, from time to time, reasonably request; provided, however, (a) any such
investigation will be conducted in such manner as not to interfere unreasonably
with the operation of the business of Seller, and (b) Seller shall not be
required to provide any of the foregoing information to the extent that Seller
is prohibited by any Third Party agreement from sharing such information with
Buyer; provided that, Seller shall use commercially reasonable efforts (at no
out-of-pocket expense to Seller or any of its Affiliates) to obtain the waiver
of any such prohibitions. All information or data provided or made available by
Seller shall be held by Buyer as confidential information or data (and shall be
subject to the terms of the Confidentiality Agreement) and Buyer shall not use
any of the same except in connection with the transactions set forth in this
Agreement. In the event this Agreement is terminated prior to the Closing, Buyer
shall return to Seller (or certify the destruction of) all copies of all such
information and data as well as any derivative reports, analysis or other items
derived or based on any of such information or data.



4.2.
Access to Properties. Subject to obtaining any required consents of third
parties, including third party operators of the Properties, which Seller shall
use commercially reasonable efforts (at no out-of-pocket expense to Seller or
any of its Affiliates) to obtain, Buyer may conduct, at its sole risk and
expense, such examinations and investigations as it may choose to conduct with
respect to the Properties in order to determine whether any Title Defects or
Environmental Defects exist; provided, however, Buyer shall not conduct any
Phase II environmental investigations or examinations with respect to any of the
Properties without the prior written consent of Seller, which consent may be
granted or withheld by Seller in its sole discretion. In connection with any
such examination or investigation, Buyer shall (a) notify Seller in writing at
least two (2) Business Days prior to such examination or investigation of a
Property and coordinate the conduct of such examination or investigation with
Seller’s representatives, (b) not to interfere with the normal operation of the
Properties, and (c) comply with all applicable Laws and all requirements and
safety policies of Seller and, if Seller is not the operator of the Properties,
the operator of the Properties. To the extent that, through no fault of its own,
Buyer is not afforded a reasonable opportunity


PURCHASE AND SALE AGREEMENT
15

--------------------------------------------------------------------------------




prior to the Defect Notice Date to access a Property that is operated by a third
party operator from whom a consent is necessary for Buyer to access such
Property, at Buyer’s election, such Property shall be retained by Seller at
Closing, such Property shall be an Excluded Asset, and the Purchase Price shall
be reduced by the Allocated Value of such Property. IN CONNECTION WITH THE
GRANTING OF SUCH ACCESS, BUYER REPRESENTS THAT IT IS ADEQUATELY INSURED AND
BUYER WAIVES, RELEASES AND AGREES TO DEFEND AND INDEMNIFY THE SELLER INDEMNIFIED
PARTIES FROM AND AGAINST ANY AND ALL LIABILITIES, DAMAGES, COSTS, LOSSES AND
EXPENSES ARISING FROM OR IN ANY WAY RELATED TO THE ACCESS AFFORDED TO BUYER
HEREUNDER OR THE ACTIVITIES OF BUYER OR ITS EMPLOYEES, AGENTS, CONTRACTORS AND
OTHER REPRESENTATIVES IN CONNECTION WITH SUCH EXAMINATIONS OR INVESTIGATIONS
EXCEPT FOR ANY AND ALL LIABILITIES, DAMAGES, COSTS, LOSSES AND EXPENSES
RESULTING FROM PREEXISTING CONDITIONS. THIS WAIVER, RELEASE, AND INDEMNITY BY
BUYER SHALL SURVIVE TERMINATION OF THIS AGREEMENT.


4.3.
Conduct of Business. From and after the Execution Date until Closing Seller will
continue to operate the Properties in the ordinary course of business consistent
with good oil field practice. Except as provided in the Contracts, as required
by Law, or any permit or Governmental Authority, or as specifically contemplated
by this Agreement, from and after the Execution Date until Closing, Seller
shall, unless Buyer shall otherwise consent in writing (such consent not to be
unreasonably delayed, conditioned or withheld):



4.3.1
not convey, encumber, mortgage, abandon or otherwise dispose of any part of the
Properties, other than the sale of Hydrocarbons or obsolete machinery and
equipment in the ordinary course of business;



4.3.2
except in the ordinary course of business or in the case of emergencies, not
enter into any material agreement, contract or commitment which, if entered into
prior to the Execution Date, would be required to be listed in a Schedule
attached to this Agreement, or materially amend or change the terms of or
terminate any such agreement, contract or commitment, without first consulting
with the Buyer;



4.3.3
maintain insurance coverage on the Properties in the amounts and of the types in
force as of the Effective Time;



4.3.4
maintain all material Permits and approvals affecting the Properties;



4.3.5
notify Buyer of any election that Seller is required to make under any Material
Contract or with respect to any the Properties, specifying the nature and time
period associated with such election, and first attempting


PURCHASE AND SALE AGREEMENT
16

--------------------------------------------------------------------------------




in good faith to reach a mutually agreeable decision with Buyer as to such
election; and


4.3.6
(a) notify Buyer prior to becoming a non-consenting party in any operation
proposed with respect to any of the Properties and first attempting in good
faith to reach a mutually agreeable decision with Buyer as to such election, (b)
not relinquish voluntarily its position as operator with respect to any of the
Properties, or (c) notify Buyer prior to waiving, compromising or settling any
material claim involving of the Properties and first attempting in good faith to
reach a mutually agreeable decision with Buyer as to such election.



4.4.
Revenues Held for the Benefit of the Other Party. In the event either (a) the
Buyer receives production or other revenues attributable to any of the
Properties for any periods prior to the Effective Time or (b) Seller receives
production or other revenues attributable to any of the Properties for any
periods on or after the Effective Time, the receiving Party will hold such
revenues for the exclusive benefit of the Party entitled thereto and, if not
taken into account for purposes of the Final Statement, shall promptly deliver
such funds to the appropriate Party.



4.5.
Revenues and Expenses. Buyer and Seller will properly allocate revenues and
Operating Expenses before and after the Effective Time and, if not taken into
account for purposes of the Final Statement, will make payments to each other
thereafter to the extent necessary for such allocation. All Operating Expenses
allocable to operation of the Properties before the Effective Time will be borne
by Seller and all proceeds from the sale of Hydrocarbons produced from or
attributable to the Properties prior to the Effective Time will be the property
of Seller, and all Operating Expenses allocable to operation of the Properties
from and after the Effective Time will be borne by Buyer and all proceeds from
the sale of Hydrocarbons produced from or attributable to the Properties from
and after the Effective Time will be the property of Buyer. Ad valorem Taxes,
property Taxes and other similar obligations will be prorated between Seller and
Buyer as of the Effective Time.



4.6.
Suspended Funds. As part of the final accounting in connection with the Final
Statement pursuant to Section 1.8, Seller will deliver to the Buyer the
Suspended Funds along with a spreadsheet containing the owner name, owner
number, social security or federal ID number, the amount of Suspended Funds
payable for each entry, and any other information reasonably requested by Buyer
in connection therewith. Upon receipt of such information, the Buyer shall
administer all such accounts and assume all payment obligations relating to the
Suspended Funds in accordance with all applicable Laws, and shall be liable for
the payment thereof to the proper parties.



4.7.
Successor Operator. While Buyer acknowledges that it desires to succeed Seller
as operatorof those Properties or portions thereof that Seller may, as of the
Closing, operate, Buyer acknowledges and agrees that Seller cannot and does not


PURCHASE AND SALE AGREEMENT
17

--------------------------------------------------------------------------------




covenant or warrant that Buyer or any Affiliate of Buyer shall become successor
operator of same since the Properties or portions thereof may be subject to
operating or other agreements that control the appointment of a successor
operator. Seller agrees, however, that as to the Properties it operates, it
shall use its commercially reasonable efforts to support Buyer’s efforts to
become successor operator (to the extent permitted under any joint operating
agreement) effective as of the Closing and to designate and/or appoint by
assignment, to the extent legally possible, Buyer as successor operator
effective as of the Closing.


4.8.
Governmental Bonds. Buyer acknowledges that none of the bonds, letters of credit
and guarantees, if any, posted by Seller or its Affiliates with Governmental
Authorities and relating to the Properties will be transferred to Buyer. At
Closing, Buyer shall deliver to Seller evidence of Buyer’s posting of bonds or
other security necessary to replace Seller’s and its Affiliates bonds, letters
of credit and/or guarantees with respect to the Properties; provided that, the
Parties acknowledge that Buyer shall not be in breach of this Section 4.8 to the
extent that any such bonds, letters of credit and guarantees are customarily
obtained after Closing provided that Buyer actually posts such bonds, letters of
credit and guarantees promptly following Closing and in any event within the
applicable time periods prescribed therefor by the applicable Governmental
Authority or Third Party contract.



4.9.
Record Retention. Buyer, for a period of five (5) years following Closing, will
retain the Records and provide Seller, its Affiliates, and its and their
officers, employees and representatives with reasonable access to the Records
during normal business hours for review and copying at Seller’s expense;
provided that Buyer shall not be required to maintain physical copies of the
Records and may maintain all of any portion of such Records in digital form.



4.10.
Limitations on Seller Representations and Warranties. EXCEPT AS AND TO THE
LIMITED EXTENT EXPRESSLY SET FORTH IN SECTION 2 AND EXCEPT FOR THE SPECIAL
WARRANTY OF TITLE SET FORTH IN THE ASSIGNMENT, (A) BUYER ACKNOWLEDGES NONE OF
SELLER OR ANY OTHER MEMBER OF THE SELLER INDEMNIFIED PARTIES HAS MADE, AND
SELLER HEREBY EXPRESSLY DISCLAIMS AND NEGATES (ON ITS BEHALF AND ON BEHALF OF
THE OTHER MEMBERS OF THE SELLER INDEMNIFIED PARTIES), AND BUYER HEREBY EXPRESSLY
WAIVES, ANY REPRESENTATION OR WARRANTY, EXPRESS, IMPLIED, AT COMMON LAW, BY
STATUTE OR OTHERWISE, AND (B) SELLER EXPRESSLY DISCLAIMS (ON ITS BEHALF AND ON
BEHALF OF THE OTHER MEMBERS OF THE SELLER INDEMNIFIED PARTIES), AND BUYER HEREBY
EXPRESSLY WAIVES, ANY AND ALL LIABILITY AND RESPONSIBILITY OF SELLER OR ANY
OTHER SELLER INDEMNIFIED PARTY FOR ANY REPRESENTATION, WARRANTY, STATEMENT OR
INFORMATION MADE OR COMMUNICATED (ORALLY OR IN WRITING) TO BUYER OR ANY BUYER
INDEMNIFIED PARTY (INCLUDING ANY OPINION, INFORMATION, PROJECTION OR ADVICE


PURCHASE AND SALE AGREEMENT
18

--------------------------------------------------------------------------------




THAT MAY HAVE BEEN PROVIDED TO ANY SUCH PERSON BY A MEMBER OF THE SELLER
INDEMNIFIED PARTIES).


EXCEPT AS AND TO THE LIMITED EXTENT EXPRESSLY SET FORTH IN SECTION 2 AND EXCEPT
FOR THE SPECIAL WARRANTY OF TITLE SET FORTH IN THE ASSIGNMENT, AND WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, SELLER EXPRESSLY DISCLAIMS AND
NEGATES, AND BUYER HEREBY WAIVES, ANY REPRESENTATION OR WARRANTY, EXPRESS,
IMPLIED, AT COMMON LAW, BY STATUTE OR OTHERWISE, AS TO ANY OF THE FOLLOWING:
(a) THE ACCURACY, COMPLETENESS OR MATERIALITY OF RECORDS, INFORMATION, DATA OR
OTHER MATERIALS (WRITTEN OR ORAL) NOW, HERETOFORE OR HEREAFTER FURNISHED TO
BUYER BY OR ON BEHALF OF SELLER; (b) THE CONTENTS, CHARACTER OR NATURE OF ANY
REPORT OF ANY PETROLEUM ENGINEERING CONSULTANT, OR ANY ENGINEERING, GEOLOGICAL
OR SEISMIC DATA OR INTERPRETATION, RELATING TO THE PROPERTIES; (c) ANY ESTIMATES
OF THE VALUE OF, OR FUTURE REVENUES GENERATED BY, THE PROPERTIES; (d) PRODUCTION
RATES, RECOMPLETION OPPORTUNITIES, DECLINE RATES, GAS BALANCING INFORMATION, OR
THE QUALITY, QUANTITY, VOLUME, OR RECOVERABILITY OF THE RESERVES OF
HYDROCARBONS, IF ANY, ATTRIBUTABLE TO THE PROPERTIES OR SELLER’S INTEREST
THEREIN; (e) TITLE TO ANY OF THE PROPERTIES; (f) MAINTENANCE, REPAIR, CONDITION,
QUALITY, SUITABILITY, MARKETABILITY, MERCHANTABILITY, OR FITNESS FOR A
PARTICULAR PURPOSE OF THE PROPERTIES; (g) ANY RIGHTS OF PURCHASERS UNDER
APPROPRIATE STATUTES TO CLAIM DIMINUTION OF CONSIDERATION OR RETURN OF THE
PURCHASE PRICE; (h) ANY IMPLIED OR EXPRESS WARRANTY OF FREEDOM FROM DEFECTS,
WHETHER KNOWN OR UNKNOWN, (i) ANY AND ALL IMPLIED WARRANTIES EXISTING UNDER
APPLICABLE LAW; AND (j) THE ENVIRONMENTAL OR OTHER CONDITION OF THE PROPERTIES,
INCLUDING, WITHOUT LIMITATION, ANY IMPLIED OR EXPRESS WARRANTY REGARDING
ENVIRONMENTAL LAWS, THE RELEASE OF SUBSTANCES, WASTES OR MATERIALS INTO THE
ENVIRONMENT, OR PROTECTION OF THE ENVIRONMENT OR HEALTH. IT IS THE EXPRESS
INTENTION OF BUYER AND SELLER THAT, EXCEPT FOR THE EXPRESS REPRESENTATIONS AND
WARRANTIES OF SELLER IN SECTION 2 AND THE ASSIGNMENT, THE PROPERTIES ARE BEING
ACCEPTED BY BUYER, “AS IS, WHERE IS, WITH ALL FAULTS AND DEFECTS” AND IN THEIR
PRESENT CONDITION AND STATE OF REPAIR, AND BUYER HAS MADE OR WILL MAKE SUCH
INSPECTIONS AS BUYER DEEMS APPROPRIATE.
BUYER ACKNOWLEDGES THAT THE PROPERTIES HAVE BEEN USED FOR EXPLORATION,
DEVELOPMENT, AND PRODUCTION OF OIL AND GAS AND THAT EQUIPMENT AND SITES INCLUDED
IN THE

PURCHASE AND SALE AGREEMENT
19

--------------------------------------------------------------------------------




PROPERTIES MAY CONTAIN ASBESTOS, NATURALLY OCCURRING RADIOACTIVE MATERIAL
(“NORM”) OR OTHER HAZARDOUS SUBSTANCES. NORM MAY AFFIX OR ATTACH ITSELF TO THE
INSIDE OF WELLS, MATERIALS, AND EQUIPMENT AS SCALE, OR IN OTHER FORMS. THE
WELLS, MATERIALS, AND EQUIPMENT LOCATED ON THE PROPERTIES OR INCLUDED IN THE
PROPERTIES MAY CONTAIN NORM AND OTHER WASTES OR HAZARDOUS SUBSTANCES. NORM
CONTAINING MATERIAL AND/OR OTHER WASTES OR HAZARDOUS SUBSTANCES MAY HAVE COME IN
CONTACT WITH VARIOUS ENVIRONMENTAL MEDIA, INCLUDING AIR, WATER, SOILS OR
SEDIMENT. SPECIAL PROCEDURES MAY BE REQUIRED FOR THE ASSESSMENT, REMEDIATION,
REMOVAL, TRANSPORTATION, OR DISPOSAL OF ENVIRONMENTAL MEDIA, WASTES, ASBESTOS,
NORM AND OTHER HAZARDOUS SUBSTANCES FROM THE PROPERTIES.
SELLER AND BUYER AGREE THAT, TO THE EXTENT REQUIRED BY APPLICABLE LAW TO BE
EFFECTIVE, THE DISCLAIMERS OF CERTAIN REPRESENTATIONS AND WARRANTIES CONTAINED
IN THIS SECTION 4.10 ARE “CONSPICUOUS” DISCLAIMERS FOR PURPOSES OF ANY
APPLICABLE LAW, RULE OR ORDER.
5.    Buyer’s Conditions Precedent. The obligation of Buyer to consummate the
transactions contemplated by this Agreement is, at the option of Buyer, subject
to the satisfaction or waiver in writing by Buyer (subject to applicable Laws)
on or prior to the Closing Date of each of the following conditions precedent:


5.1
no preliminary or permanent injunction or other order will have been issued (and
remain in force) by any Governmental Authority having appropriate jurisdiction
preventing consummation of the transactions contemplated by this Agreement;

5.2
no Proceeding will have been commenced by any Third Party against either Party
or any of their respective Affiliates, associates, officers or directors seeking
to restrain, enjoin, prevent or challenge the transactions contemplated by this
Agreement or seeking material damages arising from the transactions contemplated
by this Agreement;

5.3
all representations and warranties of Seller contained herein (a) that are
qualified by the term “material” or contain terms such as “material adverse
change,” “material adverse effect” or other terms or dollar amounts of similar
import or effect (whether or not capitalized) shall be true and correct as of
the Closing Date as though such representations and warranties were made at such
time (except to the extent that a representation specifically relates to an
earlier date, in which case as of such earlier date), and (b) that are not so
qualified shall be true and correct in all material respects as of the Closing
Date as though such representations and warranties were made at such time
(except to the extent that a representation specifically relates to an earlier
date, in which case as of such earlier date);


PURCHASE AND SALE AGREEMENT
20

--------------------------------------------------------------------------------




5.4
Seller will have performed or satisfied in all material respects on or prior to
the Closing Date all obligations, covenants and agreements contained in this
Agreement to be performed or complied with by Seller on or prior to the Closing
Date;

5.5
Defect Adjustments. The sum of (a) all reductions to the Purchase Price
resulting from Title Defect adjustment amounts determined by the Parties prior
to the Closing (or if not so determined prior to Closing, as determined by Buyer
in its reasonable, good faith opinion), less the sum of all Title Benefit
adjustment amounts determined by the Parties prior to Closing (or if not so
determined prior to Closing, as determined by Buyer in its reasonable, good
faith opinion), plus (b) all reductions to the Purchase Price resulting from
Environmental Defect Adjustment amounts determined by the Parties prior to
Closing (or if not so determined prior to Closing, as determined by Buyer in its
reasonable, good faith opinion), shall be no more than ten percent (10%) of the
unadjusted Purchase Price; and

5.6
Seller shall have delivered (or be ready, willing and able to deliver at
Closing) to Buyer the documents and other items required to be delivered by
Seller under Section 7.2.

6.    Seller’s Conditions Precedent. The obligation of Seller to consummate the
transactions contemplated by this Agreement is, at the option of Seller, subject
to the satisfaction or waiver in writing by Seller (subject to applicable Laws)
on or prior to the Closing Date of each of the following conditions precedent:


6.1
no preliminary or permanent injunction or other order will have been issued (and
remain in force) by any Governmental Authority having appropriate jurisdiction
preventing consummation of the transactions contemplated by this Agreement;

6.2
no Proceeding will have been commenced by any Third Party against either Party
or any of their respective Affiliates, associates, officers or directors seeking
to restrain, enjoin, prevent or challenge the transactions contemplated by this
Agreement or seeking material damages arising from the transactions contemplated
by this Agreement;

6.3
all representations and warranties of Buyer contained herein (a) that are
qualified by the term “material” or contain terms such as “material adverse
change,” “material adverse effect” or other terms or dollar amounts of similar
import or effect (whether or not capitalized) shall be true and correct as of
the Closing Date as though such representations and warranties were made at such
time (except to the extent that a representation specifically relates to an
earlier date, in which case as of such earlier date), and (b) that are not so
qualified shall be true and correct in all material respects as of the Closing
Date as though such representations and warranties were made at such time
(except to the extent that a representation specifically relates to an earlier
date, in which case as of such earlier date);


PURCHASE AND SALE AGREEMENT
21

--------------------------------------------------------------------------------




6.4
Buyer will have performed or satisfied in all material respects on or prior to
the Closing Date all obligations, covenants and agreements contained in this
Agreement to be performed or complied with by Buyer on or prior to the Closing
Date;

6.5
Defect Adjustments. The sum of (a) all reductions to the Purchase Price
resulting from Title Defect adjustment amounts determined by the Parties prior
to the Closing (or if not so determined prior to Closing, as determined by
Seller in its reasonable, good faith opinion), less the sum of all Title Benefit
adjustment amounts determined by the Parties prior to Closing (or if not so
determined prior to Closing, as determined by Seller in its reasonable, good
faith opinion), plus (b) all reductions to the Purchase Price resulting from
Environmental Defect Adjustment amounts determined by the Parties prior to
Closing (or if not so determined prior to Closing, as determined by Seller in
its reasonable, good faith opinion), shall be no more than ten percent (10%) of
the unadjusted Purchase Price; and

6.6
Buyer shall have delivered (or be ready, willing and able to deliver at Closing)
to Seller the documents and other items, including the Purchase Price (less the
Deposit), required to be delivered by Buyer under Section 7.1.

7.    The Closing. Subject to the terms and conditions hereof, unless extended
as provided herein, the Closing will take place at 10:00 a.m. Central Time on
the Closing Date, and will be conducted electronically (by fax, email or other
electronic means) to the extent reasonably possible, but if necessary shall take
place in the offices of Seller, 1801 California Street, Suite 2500, Denver,
Colorado 80202 (or at such other location as Seller and Buyer may mutually
agree). At Closing the documents and payments referred to in Sections 7.1 and
7.2 (or otherwise required by this Agreement to be delivered at the Closing)
shall be exchanged by the Parties.


7.1.
Buyer’s Deliveries. At the Closing, and subject to the simultaneous performance
by Seller of its obligations under Section 7.2, Buyer will deliver or cause to
be delivered the following items:



7.1.1
Purchase Price. The Purchase Price as directed in writing by Seller (as adjusted
pursuant to Section 1.7), less the Deposit;



7.1.2
Officer’s Certificate. A certificate dated as of the Closing Date executed by an
authorized officer of Buyer certifying on behalf of Buyer that the conditions
applicable to it in Sections 6.3 and 6.4 have been satisfied;



7.1.3
Change of Operator. With respect to any Wells operated by Seller or its
Affiliates, counterparts of such documents as are required to transfer the
regulatory authority to operate such Wells to Buyer;



7.1.4
Transition Agreement. An original counterpart of the Transition Operating
Service Agreement covering immediate operations upon Closing in substantially
the same form attached hereto as Exhibit C; and




PURCHASE AND SALE AGREEMENT
22

--------------------------------------------------------------------------------




7.1.5
Additional Documents. Such additional documents customary in similar
transactions as might be reasonably requested by Seller and are reasonably
required to consummate the transactions contemplated by this Agreement.



7.2.
Seller’s Deliveries. At the Closing, and subject to the simultaneous performance
by Buyer of its obligations under Section 7.1, Seller will deliver or cause to
be delivered to Buyer the following items:



7.2.1
Assignments. An original counterpart of the Assignment for each County in which
the Real Property Interests, executed by an authorized officer of Seller and
covering all of the Properties (other than those Properties to be excluded in
accordance with the terms hereof) in recordable form;



7.2.2
Officer’s Certificate. A certificate dated as of the Closing Date executed by an
authorized officer of Seller certifying on behalf of Seller that the conditions
applicable to it in Sections 5.3 and 5.4 have been satisfied;



7.2.3
Non-Foreign Status Certificate. A written certification from Seller that Seller
is not a “foreign person” within the meaning of Section 1445 of the Internal
Revenue Code;



7.2.4
Change of Operator. With respect to any Wells operated by Seller or its
Affiliates, counterparts of such documents as are required to transfer the
regulatory authority to operate such Wells to Buyer;



7.2.5
Transition Agreement. An original counterpart of the Transition Operating
Service Agreement covering immediate operations upon Closing in substantially
the same form attached hereto as Exhibit C; and



7.2.6
Additional Documents. Such additional documents customary in similar
transactions as might be reasonably requested by Buyer and are reasonably
required to consummate the transactions contemplated by this Agreement.



7.3.
Post-Closing Adjustments. Buyer and Seller agree that the Purchase Price may be
further adjusted after the Closing Date in accordance with the provisions of
Section 1 of this Agreement.



7.4.
Post-Closing Deliveries. Seller shall deliver the Records to Buyer promptly
after Closing, but no later than thirty (30) days after the Closing Date.



7.5.
Costs. Seller will pay its attorney fees and other expenses; and Buyer will pay
Buyer’s attorney fees and other expenses including, without limitation, the
recording costs for the Assignments and all taxes (including sales taxes),
duties, levies or other governmental charges imposed on the transfers of the
Properties pursuant to this Agreement.




PURCHASE AND SALE AGREEMENT
23

--------------------------------------------------------------------------------




7.6.
Risk of Loss. As of the consummation of the Closing, beneficial ownership and
the risk of loss of the Properties will pass from Seller to Buyer effective from
and after the Effective Time.



8.    Press Releases. No Party shall make any press release or other public
announcements concerning this transaction, without the consent of the other
Party, which consent shall not be unreasonably withheld. Any Party desiring to
make a public announcement shall first give the other Party twenty-four (24)
hours written notification of its desire to make such a public announcement. The
written notification shall include (a) a request for consent to make the
announcement, and (b) a written draft of the text of such public announcement.
Nothing contained herein shall prohibit any Party from issuing or making a
public announcement or statement (or require the consent of the other party) if
such Party deems it necessary to do so in order to comply with any applicable
Law, or any applicable rules, regulations or orders of any Governmental
Authority having jurisdiction, or with disclosure requirements of applicable
securities Laws or the Securities Exchange Commission or the New York Stock
Exchange or any other applicable stock exchanges, provided that such Party
provides the other Party with a written draft of the text of such public
announcement prior to issuing or making such public announcement.


9.    Indemnification. Upon and after the Closing of the transactions
contemplated by this Agreement, the Parties will indemnify each other as
follows:


9.1.
Assumed Obligations. Upon the Closing, Buyer shall assume (and, upon delivery by
Seller of the Assignment, will be deemed to have assumed) all of the Assumed
Obligations.



9.2.
Seller’s Indemnification. Upon Closing, Seller shall agree (and, upon delivery
by Buyer of the Purchase Price, will be deemed to have agreed) to pay, defend,
indemnify, reimburse and hold harmless Buyer and Buyer’s directors, partners,
members, managers, officers, agents and employees (the “Buyer Indemnified
Parties”) for, from and against any loss, damage, diminution in value, claim,
liability, debt, obligation or expense (including interest, reasonable legal
fees, and expenses of litigation and attorneys’ fees in enforcing this
indemnity) incurred, suffered, paid by or resulting to any of the Buyer
Indemnified Parties and which results from, arises out of or in connection with,
is based upon, or exists by reason of:



9.2.1
the material breach of any representation or warranty of Seller set forth in
this Agreement or any failure by Seller to perform any of its covenants or
obligations set forth in this Agreement which is not cured as provided in
Section 10.1.2 of this Agreement;



9.2.2
any of the Excluded Assets; and



9.2.3
any of the Retained Obligations.



9.3.
Buyer’s Indemnification. Upon Closing, Buyer shall agree (and, upon delivery by
Seller of the Assignment, will be deemed to have agreed) to pay, defend,


PURCHASE AND SALE AGREEMENT
24

--------------------------------------------------------------------------------




indemnify, reimburse and hold harmless Seller and Seller’s directors, partners,
members, managers, officers, agents and employees (the “Seller Indemnified
Parties”) for, from and against any loss, damage, diminution in value, claim,
liability, debt, obligation or expense (including interest, reasonable legal
fees, and expenses of litigation and attorneys’ fees in enforcing this
indemnity) incurred, suffered, paid by or resulting to any of the Seller
Indemnified Parties and which results from, arises out of or in connection with,
is based upon, or exists by reason of:


9.3.1
the material breach of any representation or warranty of Buyer set forth in this
Agreement or any failure by Buyer to perform any of its covenants or obligations
set forth in this Agreement which is not cured as provided in Section 10.1.3 of
this Agreement; or



9.3.2
any of the Assumed Obligations.



9.4.
EXCLUSIVE REMEDY; EXTENT OF INDEMNIFICATION. THE INDEMNIFICATION SET FORTH IN
SECTION 4.2 AND THIS SECTION 9 SHALL CONSTITUTE THE SOLE AND EXCLUSIVE
POST-CLOSING REMEDIES OF THE PARTIES WITH RESPECT TO ANY BREACH OF
REPRESENTATION OR WARRANTY OR NON-PERFORMANCE OF ANY COVENANTS OR AGREEMENT
CONTAINED IN THIS AGREEMENT. WITHOUT LIMITING OR ENLARGING THE SCOPE OF THE
INDEMNIFICATION, DEFENSE AND ASSUMPTION PROVISIONS SET FORTH IN THIS AGREEMENT,
TO THE FULLEST EXTENT PERMITTED BY LAW, AN INDEMNIFIED PERSON SHALL BE ENTITLED
TO INDEMNIFICATION HEREUNDER IN ACCORDANCE WITH THE TERMS OF SECTIONS 4.2, 9.2
OR 9.3, REGARDLESS OF ANY PRE-EXISTING CONDITION (EXCEPT AS OTHERWISE PROVIDED
IN SECTION 4.2) OR WHETHER THE ACT, OCCURRENCE OR CIRCUMSTANCE GIVING RISE TO
ANY SUCH INDEMNIFICATION OBLIGATION SOUNDS IN CONTRACT, TORT OR OTHERWISE, OR IS
THE RESULT OF THE SOLE, ACTIVE, PASSIVE, CONCURRENT OR COMPARATIVE NEGLIGENCE,
STRICT LIABILITY, BREACH OF DUTY (STATUTORY OR OTHERWISE), OR OTHER FAULT OR
VIOLATION OF ANY LAW OF OR BY ANY SUCH INDEMNIFIED PERSON, PROVIDED THAT NO SUCH
INDEMNIFICATION SHALL BE APPLICABLE TO THE EXTENT OF ANY GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF THE INDEMNIFIED PERSON.



9.5.
Indemnification Procedure. If any indemnified party discovers or otherwise
becomes aware of an indemnification claim arising under this Agreement, such
party will give written notice to the indemnifying Party, specifying such claim,
and may thereafter exercise any remedies available to such indemnified party
under this Agreement; provided, however, the failure of any indemnified party to
give notice as provided herein will not relieve the indemnifying Party of any


PURCHASE AND SALE AGREEMENT
25

--------------------------------------------------------------------------------




obligations hereunder, to the extent the indemnifying Party is not materially
prejudiced thereby. Further, promptly after receipt by an indemnified party
hereunder of written notice of the commencement of any action or proceeding with
respect to which a claim for indemnification may be made against any
indemnifying Party, the indemnified party will give written notice to the
indemnifying Party of the commencement of such action; provided, however, the
failure of any indemnified party to give notice as provided herein will not
relieve the indemnifying Party of any obligations hereunder, to the extent the
indemnifying Party is not materially prejudiced thereby.


9.6.
Defense. If any action is brought against an indemnified party, the indemnifying
Party will be entitled to participate in and to assume the defense thereof to
the extent that it may wish, and after notice from the indemnifying Party to
such indemnified party of the indemnifying Party’s election to assume the
defense thereof, the indemnifying Party shall not be liable to such indemnified
party for any legal or other expenses subsequently incurred by the latter in
connection with the defense thereof unless the indemnifying Party has failed to
assume and diligently prosecute the defense of such claim. Notwithstanding any
of the foregoing to the contrary, the indemnified party will be entitled to
select its own counsel and assume the defense of any action brought against it
if the indemnifying Party fails to assume or diligently prosecute such defense,
the expenses of such defense to be paid by the indemnifying Party. As a
condition to the indemnifying Party’s obligations hereunder, the indemnified
party will in good faith cooperate with and assist the indemnifying Party in the
prosecution or defense of such indemnified claim at no unreasonable expense to
the indemnified party. No indemnifying Party shall consent to entry of any
judgment or enter into any settlement with respect to a claim either (a) without
the consent of the indemnified party, which consent shall not be unreasonably
withheld, or (b) unless such judgment or settlement includes as an unconditional
term thereof the giving by the claimant or plaintiff to such indemnified party
of a release from all liability with respect to such claim. No indemnified party
shall consent to entry of any judgment or enter into any settlement of any such
action, the defense of which has been assumed by an indemnifying Party, without
the consent of such indemnifying Party, which consent shall not be unreasonably
withheld.



9.7.
Certain Limitations on Indemnity Obligations.



9.7.1
No claim of Buyer or the Buyer Indemnified Parties pursuant to Section 9.2 shall
be made hereunder unless the amount of such claim exceeds an amount equal to One
Hundred Thousand Dollars ($100,000) (each an “Individual Claim”). In addition,
no claim of Buyer or the Buyer Indemnified Parties pursuant to Section 9.2 shall
be made hereunder until the total of all Individual Claims exceeds one and
one-half percent (1.5%) of the unadjusted Purchase Price (the “Basket”). If the
total amount of all of Buyer’s or the Buyer Indemnified Parties’ Individual
Claims exceeds the Basket, then Seller’s obligations under Section 9.2 shall be
limited to the amount by which the aggregate amount of such Individual Claims


PURCHASE AND SALE AGREEMENT
26

--------------------------------------------------------------------------------




exceeds the Basket. The limitations in this Section 9.7.1 shall not limit or
apply to claims with respect to (a) the adjustments to the Purchase Price under
Section 1, (b) the covenants under Sections 4.3, 4.4 or 4.5, (c) the indemnities
under Section 9.2.1 for a breach of any Fundamental Representation, (d) the
indemnities under Sections 9.2.2 and 9.2.3 and (e) any amounts Buyer becomes
entitled to under Sections 10 and 11 (such foregoing items (a)-(e), the
“Limitation of Liability Exclusions”).


9.7.2
In no event will Seller’s aggregate liability under Section 9.2 exceed fifteen
percent 15%) of the unadjusted Purchase Price; provided, however, the limitation
in this sentence of Section 9.7.2 shall not limit or apply to the Limitation of
Liability Exclusions. In no event will Seller’s aggregate liability under this
Agreement exceed the Purchase Price.



9.7.3
The amount of any indemnification provided under Section 9.2 or 9.3 shall be net
of any amounts actually recoverable by the indemnified party under insurance
policies.



9.7.4
Notwithstanding anything stated herein to the contrary: (a) neither Party will
have any liability to the other Party or such other Party’s indemnified parties
under this Section 9 with respect to any item for which an adjustment has
already been made to the Purchase Price under the terms of this Agreement; and
(b) Seller will have no liability to Buyer or the Buyer Indemnified Parties
under this Section 9 for any matter which constitutes a Title Defect or an
Environmental Defect. Claims for Title Defects or Environmental Defects, whether
or not resulting in a Purchase Price adjustment because the applicable Aggregate
Defect Threshold is not exceeded, are not subject to the terms of this
Section 9, may not be claimed under this Section 9, may not be included for
purposes of determining whether the limitations set forth in this Section 9.7
have been met and may not be included in the Basket for purposes of the
limitations set forth in this Section 9.7.



9.7.5
The Parties specifically agree that Buyer will not have any right to pursue a
claim under the special warranty of title in the Assignment with respect to any
matters which existed on or before the Effective Time that were raised by Buyer
as a Title Defect under Section 1.1 of this Agreement.



9.7.6
Notwithstanding anything to the contrary contained herein, if Seller advises
Buyer prior to Closing of any failure of any of its conditions, or any material
breach of any of Seller’s representations, warranties, agreements or covenants
that Seller cannot or elects not to cure within the time period provided in
Section 10.1.2, and Buyer elects to proceed with the Closing, then the
condition, representation, warranty, agreement or covenant which is breached
will be deemed waived by Buyer, and Buyer shall be deemed to fully release and
forever discharge Seller on account of


PURCHASE AND SALE AGREEMENT
27

--------------------------------------------------------------------------------




any and all claims, demands or charges, known or unknown, with respect to such
condition, representation, warranty, agreement or covenant.


10.    Termination. The Parties agree that this Agreement is subject to
termination as follows:


10.1
Right to Terminate. Subject to Section 10.2, this Agreement may be terminated
(except for the provisions referenced in Section 10.2) at any time prior to the
consummation of the Closing upon the occurrence of any one or more of the
following:



10.1.1
by mutual consent of Seller and Buyer;



10.1.2
by Buyer, (a) if Seller has materially breached this Agreement and such breach
causes any of the conditions to Closing applicable to Seller set forth in
Section 5 not to be satisfied (or, if prior to Closing, is of such a magnitude
or effect that it will not be possible for such condition to be satisfied);
provided, however, that in the case of a breach that is capable of being cured,
Seller shall have a period of ten (10) days following receipt of such notice to
attempt to cure the breach and the termination under this Section 10.1.2 shall
not become effective unless Seller fails to cure such breach prior to the end of
such ten (10) day period or if Seller notifies Buyer of a breach or failure
under Section 9.7.6 that exceeds Three Million Dollars ($3,000,000) and which
Seller cannot or elects not to cure; or



10.1.3
by Seller, if Buyer has materially breached this Agreement and such breach
causes any of the conditions to Closing applicable to Buyer set forth in Section
6 not to be satisfied (or, if prior to Closing, is of such a magnitude or effect
that it will not be possible for such condition to be satisfied); provided,
however, that in the case of a breach that is capable of being cured, Buyer
shall have a period of ten (10) days following receipt of such notice to attempt
to cure the breach and the termination under this Section 10.1.3 shall not
become effective unless Buyer fails to cure such breach prior to the end of such
ten (10) day period; or



10.1.4
by Seller or Buyer if the Closing shall not have occurred on or before November
15, 2014, provided that such failure does not result primarily from the
terminating Party’s material breach of its representations, warranties or
covenants contained in this Agreement.



10.2.
Effect of Termination. In the event of termination, written notice thereof will
be given to the other Party specifying the provision pursuant to which such
termination is made. Except as specifically provided in Section 11, promptly
following the termination of this Agreement the Deposit will be refunded to
Buyer. If this Agreement is terminated in accordance with Section 10.1, then the
provisions contained in this Section 10.2 and in Sections 7.5, 8, 11, 14.1,
14.2, 14.6 through 14.19, and such defined terms in Section 15.1 as may be
required to


PURCHASE AND SALE AGREEMENT
28

--------------------------------------------------------------------------------




give meaning to such sections, shall survive termination of this Agreement. No
termination of this Agreement under Section 10 shall relieve any Party of
liability for breach of this Agreement arising prior to such termination.


11.    Default. If either Party fails to perform any material obligation
contained in this Agreement that is to be performed at or prior to Closing, and
Closing has not yet occurred, then the Party claiming default will serve written
notice to the other Party specifying the nature of such default and demanding
performance. If such a material default by Seller has not been cured within the
sooner of ten (10) days after receipt of such default notice or the date
specified in Section 10.1.4 above, and each of the conditions contained in
Section 6 applicable to Buyer has been either fulfilled in all material respects
or waived in writing (other than conditions pertaining to the execution and
delivery of documents and payment of monies by Buyer the fulfillment of which is
expressly provided to occur at the Closing), then Buyer will be entitled to
terminate this Agreement pursuant to Section 10 and receive a return of the
Deposit, and may pursue a claim for the actual damages of Buyer. If such a
material default by Buyer has not been cured within the sooner of ten (10) days
after receipt of such default notice or the date specified in Section 10.1.4
above, and each of the conditions contained in Section 5 applicable to Seller
has been either fulfilled in all material respects or waived in writing (other
than conditions pertaining to the execution and delivery of documents the
fulfillment of which is expressly provided to occur at the Closing), then Seller
will be entitled to: (a) exercise all remedies arising at law by reason of such
default, including, without limitation, termination of this Agreement pursuant
to Section 10, or (b) terminate this Agreement and retain the Deposit as
liquidated damages in lieu of all other damages (and as Seller’s sole remedy in
such event, other than termination of this Agreement). THE PARTIES ACKNOWLEDGE
THAT THE EXTENT OF DAMAGES TO SELLER OCCASIONED BY ANY SUCH DEFAULT, FAILURE,
INABILITY OR REFUSAL BY BUYER WOULD BE IMPOSSIBLE OR EXTREMELY IMPRACTICAL TO
ASCERTAIN AND THAT THE AMOUNT OF THE DEPOSIT IS A FAIR AND REASONABLE ESTIMATE
OF SUCH DAMAGES UNDER THE CIRCUMSTANCES. NOTWITHSTANDING ANYTHING IN THIS
AGREEMENT TO THE CONTRARY, THE PARTIES HEREBY AGREE THAT, IN THE EVENT THE
CLOSING FAILS TO OCCUR FOR ANY REASON, THE MAXIMUM AMOUNT OF LIABILITY (WHETHER
FOR DAMAGES, INTEREST, COSTS, ATTORNEYS FEES, EXPENSES, PENALTIES OR OTHERWISE)
UNDER THIS AGREEMENT OF EITHER PARTY SHALL BE LIMITED TO, AND SHALL NOT EXCEED,
AN AMOUNT EQUAL TO THE AMOUNT OF THE DEPOSIT.


12.    Tax Matters. All Taxes based on or attributable to the ownership of the
Properties, or based on production of hydrocarbons, shall be deemed attributable
to the period during which such Taxes are assessed. With respect to the
Properties, all Taxes shall be prorated between Buyer and Seller as of the
Effective Time for all taxable periods that include the Effective Time.
Accordingly, for the purpose of apportioning the liability for Taxes, (a) Buyer
shall be responsible for all Taxes related to the Properties that are
attributable to the period of time after the Effective Time and (ii) Seller
shall be responsible for all Taxes related to the Properties that are
attributable to the period of Seller’s ownership prior to the Effective Time.


12.1.
Purchase Price Adjustment. Based on the best current information available as of
Closing, the pro-ration of Taxes shall be made between the Parties as an


PURCHASE AND SALE AGREEMENT
29

--------------------------------------------------------------------------------




adjustment to the Purchase Price pursuant to Sections 1.7 and 1.8 and that
pro-ration shall be deemed to be a final settlement between the Parties with
respect to Taxes. Accordingly, after Closing, Buyer expressly assumes and
releases Seller from all obligations and liabilities for all Taxes related to
the Properties that are attributable to the period of time after the Effective
Time, and Seller shall remain liable for all obligations and liabilities for all
taxes related to the Properties that are attributable to the period of time
before the Effective Time, it being the intent of the parties that Seller is
liable for any assessment based on asset ownership or production attributable to
the period of time before the Effective Time.


12.2.
Tax Reports and Returns. Seller agrees to file all tax returns and reports
required to be filed by Seller, applicable to the ownership or operation of the
Assets, for all Taxes related to the Properties attributable to the period of
time before the Closing Date. Buyer agrees to file all tax returns and reports
applicable to ownership or operation of the Properties for all Taxes related to
the period of time on and after the Closing Date. The Parties will cooperate
with each other after the Closing Date in connection with audits and other
proceedings with respect to any Taxes relating to the Properties.



12.3.
Sales Taxes. Buyer shall be liable for and shall indemnify Seller for, any sales
and use taxes, conveyance, transfer and recording fees and real estate transfer
stamps or taxes (including any related interest, penalties or legal costs) that
may be imposed on any transfer of the Properties pursuant to this Agreement. If
required by applicable law, Seller shall, in accordance with applicable law,
calculate and remit any sales or similar taxes that are required to be paid as a
result of the transfer of the Properties to Buyer and Buyer shall promptly
reimburse Seller therefor. If Seller receives notice that any sales and/or use
taxes are due, Seller shall promptly forward such notice to Buyer for handling.



12.4.
Federal Tax Reporting. The Parties will cooperate to comply with all procedural
requirements of Section 1060 of the Code and the regulations promulgated
thereunder. The Parties agree that they will not take any tax position
inconsistent with allocations made pursuant to this Agreement; provided,
however, (a) Buyer’s cost for the Properties may differ from the total amount
allocated thereunder to reflect Buyer’s capitalized transaction costs so
allocated, and (b) Seller’s amount realized on the sale of the Properties may
differ from the total amount so allocated to reflect Seller’s transaction costs
that reduce the amount realized.



13.    Arbitration. Except with respect to disputes and matters required to be
resolved by the Consultant or the Accounting Referee, which will be resolved as
provided in Sections 1.1.10 or 1.8, any and all Arbitrable Disputes must be
resolved through the use of binding arbitration in accordance with the
Commercial Arbitration Rules of the AAA, as supplemented to the extent necessary
to determine any procedural appeal questions by the Federal Arbitration Act
(Title 9 of the United States Code). If there is any inconsistency between this
Section 13 and the Commercial Arbitration Rules or the Federal Arbitration Act,
the terms of this Section 13 shall control the rights and obligations of the
Parties:


    

PURCHASE AND SALE AGREEMENT
30

--------------------------------------------------------------------------------




13.1.
Consolidation. If there is more than one (1) Arbitrable Dispute that involves
the same facts as the facts with respect to which arbitration has been initiated
pursuant to this Agreement, such disputes shall be consolidated into the first
arbitration initiated pursuant to this Agreement.



13.2.
Initiation; Selection of Arbitrators. Arbitration may be initiated by a Party
(“Claimant”) serving written notice on the other Party (“Respondent”) that the
Claimant has referred the Arbitrable Dispute to binding arbitration. Claimant’s
notice initiating binding arbitration must describe in reasonable detail the
nature of the Arbitrable Dispute and the facts and circumstances relating
thereto and identify the arbitrator Claimant has appointed. Respondent shall
respond to Claimant within thirty (30) days after receipt of Claimant’s notice,
identifying the arbitrator Respondent has appointed. All arbitrators must be
neutral parties who have never been officers, directors or employees of, or have
performed material work for, any of the Parties or their Affiliates within the
preceding five (5) year period. Arbitrators must have a formal education or
training in the area of dispute resolution and must have not less than seven (7)
years’ experience as a lawyer in the energy industry with experience in
exploration and production issues. The two (2) arbitrators so chosen shall
select a third arbitrator within thirty (30) days after the second arbitrator
has been appointed. If either the Respondent fails to name its Party-appointed
arbitrator within the time permitted, or if the two arbitrators are unable to
agree on a third arbitrator within thirty (30) days from the date the second
arbitrator has been appointed, then the missing arbitrator(s) shall be selected
by the AAA with due regard given to the selection criteria above and input from
the Parties and other arbitrators. The AAA shall select the missing
arbitrator(s) not later than ninety (90) days from initiation of arbitration.
Such selection shall be consistent with the selection criteria above and with
due regard given to input from the Parties and other arbitrators.



13.3.
Expenses. Claimant and Respondent shall each pay one-half of the compensation
and expenses of the AAA and the arbitrator(s).



13.4.
Procedure. The hearing shall be conducted in Denver, Colorado and commence
within sixty (60) days after the selection of the third arbitrator, unless
delayed by order of the arbitrators. The hearing shall be based upon written
position papers submitted by Claimant and Respondent within twenty (20) Business
Days after the selection of the third arbitrator, stating such Party’s proposed
resolution of the dispute. The Parties and the arbitrators shall proceed
diligently and in good faith in order that the award may be made as promptly as
possible. The arbitrators shall determine the Arbitrable Disputes and render a
final award on or before thirty (30) days following the completion of the
hearing. The arbitrators’ decision shall be in writing and set forth the reasons
for the award. In rendering the award the arbitrators shall abide by (a) the
terms and conditions of this Agreement including, without limitation, any and
all restrictions, prohibitions or limitations on damages or remedies set forth
in this Agreement and (b) the law of the State of Texas. The arbitrators shall
not have jurisdiction or authority to add to, detract from or alter in any way
the provisions of this Agreement.



    

PURCHASE AND SALE AGREEMENT
31

--------------------------------------------------------------------------------




13.5.
Enforcement Remedies. A Party may, prior to the appointment of the third
arbitrator, seek temporary injunctive relief from any court of competent
jurisdiction, provided that the Party seeking such relief shall (if arbitration
has not already been commenced) simultaneously commence arbitration. Such
court-ordered relief shall not continue more than ten (10) days after the
appointment of the arbitrators and in no event for longer than ninety (90) days.
In order to prevent irreparable harm, the arbitrators shall have the power to
grant temporary or permanent injunctive or other equitable relief. Except as
provided in the Federal Arbitration Act, the decision of the arbitrators shall
be binding on and non-appealable by the Parties. Each Party agrees that any
arbitration award against it may be enforced in any court of competent
jurisdiction and that any Party may authorize any such court to enter judgment
on the arbitrators’ decisions. The arbitrators may not grant or award indirect,
consequential, punitive or exemplary damages or damages for lost profits.



13.6.
Award of Fees. In any action under this Agreement, the prevailing Party or
Parties (or other indemnified Persons) shall be entitled to recover arbitration
and court costs and attorneys’ fees in addition to any other relief to which
such Party, Parties or Persons are entitled.



14.    Miscellaneous. It is further agreed as follows:


14.1.
Time. Time is of the essence of this Agreement.



14.2.
Notices. All notices and communications under this Agreement shall be in writing
addressed as indicated below, and any communication or delivery hereunder shall
be deemed to have been duly delivered upon the earliest of: (a) actual receipt
by the Party to be notified; (b) if sent by U.S. certified mail, postage
prepaid, return receipt requested, then the date shown as received on the return
notice; (c) if by facsimile transmission, then upon confirmation by the
recipient of receipt; provided that if such facsimile is received after 5:00 pm
local time of such recipient, such facsimile will be deemed to have been
received on the following Business Day; or (d) if by Federal Express overnight
delivery (or other reputable overnight delivery service), the date shown on the
notice of delivery. Addresses for all such notices and communication shall be as
follows:



To Seller:
Fidelity Exploration & Production Company
1801 California Street, Suite 2500
Denver, Colorado 80202
Attention: Darwin Subart
Telephone: (720) 931-9636
Facsimile: (303) 893-1964
Email: darwin.subart@fidelityepco.com
 
 




PURCHASE AND SALE AGREEMENT
32

--------------------------------------------------------------------------------




To Buyer:
Lime Rock Resources
1111 Bagby, 46th Floor
Houston, Texas 77056
Attention: Mr. Eric Mullins
Telephone: 713-292-9511
Facsimile: 713-292-9560
Email: emullins@limerockresources.com
With a copy to:
Lime Rock Resources
1111 Bagby, 46th Floor
Houston, Texas 77056
Attention: Ms. Debra Sandefer
Telephone: 713-292-9536
Facsimile: 713-292-9560
Email: emullins@limerockresources.com



Either Party may, upon written notice to the other Party, change the address(es)
and person(s) to whom such communications are to be directed.


14.3.
Survival. The representations and warranties of the Parties that are contained
in Sections 2.1, 2.2, 2.5, 2.16, 2.17, 3.1, 3.2, 3.6, and 3.7 (“Fundamental
Representations”), and the corresponding representations and warranties in any
certificate delivered in connection with this Agreement, will survive the
Closing indefinitely, or for such shorter period as may be prescribed by
applicable statutes of limitation. All of the remaining representations and
warranties of the Parties contained in this Agreement, in any certificate
delivered in connection with this Agreement, or in the Assignment, will survive
the Closing Date for a period of twelve (12) months (the “Survival Period”) and
shall thereafter be of no further force or effect. The remainder of this
Agreement shall survive the Closing without time limit, except as may otherwise
be expressly provided herein. Representations, warranties, covenants and
agreements shall be of no further force and effect after the date of their
expiration; provided, however, there shall be no termination of any bona fide
claim that is asserted pursuant to this Agreement prior to its expiration date
with respect to such a representation, warranty, covenant or agreement.



The indemnities in Sections 9.2.1 and 9.3.1 shall terminate as of the
termination date of the respective representation, warranty, covenant or
agreement that is subject to indemnification; except, in each such case, as to
matters for which a specific written claim for indemnity has been delivered to
the Indemnifying Person on or before such termination date. The Indemnities in
Sections 4.2, 9.2.2, 9.2.3 and 9.3.2 shall survive the Closing without time
limit.
14.4.
Cooperation. Prior to termination of this Agreement and at all times following
the Closing, the Parties agree to execute and deliver, or cause to be executed
and delivered, such documents and do, or cause to be done, such other acts and
things


PURCHASE AND SALE AGREEMENT
33

--------------------------------------------------------------------------------




as might reasonably be requested by any Party to this Agreement to assure that
the benefits of this Agreement are realized by the Parties.


14.5.
Filings, Notices and Governmental Approvals. Promptly after Closing, Buyer shall
use commercially reasonable efforts to (a) record the Assignment and all
state/federal assignments executed at the Closing in all applicable real
property records and/or, if applicable, all state or federal agencies, (b) if
applicable, send notices to vendors supplying goods and services for the
Properties of assignment of the Properties to Buyer and, if applicable, the
designation of Buyer as the operator thereof, (c) pursue the approval of all
applicable Governmental Authorities of the assignment of the Properties to Buyer
and, if applicable, the designation of Buyer as the operator thereof, and (d)
pursue all other consents and approvals that may be reasonably required in
connection with the assignment of the Properties to Buyer and the assumption of
the Assumed Obligations by Buyer that shall not have been obtained prior to
Closing; provided, that Buyer shall not be required to incur any liability to
pay any money in order to be in compliance with the foregoing clause (d). Buyer
obligates itself to take any and all action reasonably required of it by any
Governmental Authority in order to obtain such approval, including but not
limited to, the posting of any and all bonds or other security that may be
required in excess of its existing lease, pipeline or area-wide bond. Seller
shall use its commercially reasonable efforts (without any obligation to incur
liability or to pay money) to assist and cooperate with Buyer in furtherance of
Buyer’s efforts pursuant to this Section 14.5.



14.6.
No Third Party Beneficiaries. Except for the indemnification rights of the
Seller Indemnified Parties and the Buyer Indemnified Parties under Section 9,
nothing in this Agreement, express or implied, is intended to confer upon
anyone, other than the Parties hereto and their respective successors and
assigns, any rights or remedies under or by reason of this Agreement or to
constitute any Person a third party beneficiary of this Agreement.



14.7.
Cumulative Remedies. Subject to the other provisions hereof, no failure on the
part of any Party to this Agreement to exercise and no delay in exercising any
right hereunder will operate as a waiver thereof, nor will any single or partial
exercise by any Party hereto of any right hereunder preclude any other or
further right of exercise thereof or the exercise of any other right.



14.8.
Choice of Law. This Agreement will be interpreted, construed and enforced in
accordance with the laws of the State of Texas, without giving effect to any
rules or principles of conflicts of law that might otherwise refer to the laws
of another jurisdiction.



14.9.
Entire Agreement. This Agreement, the Assignment and the other documents
contemplated by this Agreement constitute the entire agreement between the
Parties with respect to the subject matter hereof and there are no agreements,
understandings, warranties or representations except as set forth herein or
therein.



    

PURCHASE AND SALE AGREEMENT
34

--------------------------------------------------------------------------------




14.10.
Assignment. Except as otherwise permitted pursuant to Section 14.21, prior to
Closing, neither Party may assign such Party’s rights nor delegate such Party’s
duties under this Agreement without the express written consent of the other
Party to this Agreement.



14.11.
Amendment. Neither this Agreement nor any of the provisions hereof can be
changed, waived,

discharged or terminated, except by an instrument in writing signed by the Party
against whom enforcement of the change, waiver, discharge or termination is
sought.


14.12.
Severability. If any clause or provision of this Agreement is illegal, invalid
or unenforceable under any present or future law, the remainder of this
Agreement will not be affected thereby. It is the intention of the Parties that
if any such provision is held to be illegal, invalid or unenforceable, there
will be added in lieu thereof a provision as similar in terms to such provisions
as is possible to make such provision legal, valid and enforceable.



14.13.
Attorney Fees. If any Party institutes an action or proceeding against any other
Party relating to the provisions of this Agreement, including arbitration, the
Party to such action or proceeding which does not prevail will reimburse the
prevailing Party therein (regardless of whether the prevailing Party is the
plaintiff or the defendant in such action or proceeding) for the reasonable
expenses of attorneys’ fees and disbursements incurred by the prevailing Party.



14.14.
Waiver. Waiver of performance of any obligation or term contained in this
Agreement by any Party, or waiver by one Party of the other’s default hereunder
will not operate as a waiver of performance of any other obligation or term of
this Agreement or a future waiver of the same obligation or a waiver of any
future default.



14.15.
Counterparts; Facsimiles; Electronic Transmission. This Agreement may be
executed in multiple counterparts, each of which will be an original instrument,
but all of which will constitute one agreement. The execution and delivery of
this Agreement by any Party may be evidenced by facsimile or other electronic
transmission (including scanned documents delivered by email), which shall be
binding upon all Parties.



14.16.
JOINT ACKNOWLEDGMENT. THIS WRITTEN AGREEMENT REPRESENTS THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.



14.17.
WAIVER OF JURY TRIAL, SPECIAL DAMAGES, ETC. EACH OF BUYER AND SELLER HEREBY
KNOWINGLY, VOLUNTARILY, INTENTIONALLY AND IRREVOCABLY (a) WAIVES, TO THE


PURCHASE AND SALE AGREEMENT
35

--------------------------------------------------------------------------------




MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY A JURY
IN RESPECT OF ANY LITIGATION BASED HEREON, OR DIRECTLY OR INDIRECTLY AT ANY TIME
ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY OR ASSOCIATED HEREWITH, (b) WAIVES, TO THE MAXIMUM EXTENT
NOT PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH
LITIGATION OR ARBITRATION ANY “SPECIAL DAMAGES,” AS DEFINED BELOW, AND
(c) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS CONTAINED IN THIS SECTION, IN EACH CASE IT BEING THE EXPRESS
INTENT, UNDERSTANDING, AND AGREEMENT OF THE PARTIES THAT SUCH WAIVERS ARE TO BE
GIVEN THE FULLEST EFFECT, NOTWITHSTANDING THE NEGLIGENCE (WHETHER SOLE, JOINT OR
CONCURRENT), STRICT LIABILITY OR OTHER LEGAL FAULT OF ANY PARTY. AS USED IN THIS
SECTION, “SPECIAL DAMAGES” MEANS ALL SPECIAL, EXEMPLARY, PUNITIVE,
CONSEQUENTIAL, INDIRECT, REMOTE AND SPECULATIVE DAMAGES (REGARDLESS OF HOW
NAMED, AND INCLUDING LOSS OF PROFIT, LOSS OF REVENUE, LOSS OF PRODUCTION OR
RESERVES OR ANY OTHER SPECIAL OR INCIDENTAL DAMAGES), BUT DOES NOT INCLUDE ANY
PAYMENTS OR FUNDS WHICH ANY PARTY HERETO HAS EXPRESSLY PROMISED TO PAY OR
DELIVER TO ANY OTHER PARTY HERETO.


14.18.
WAIVER OF CONSUMER RIGHTS. EACH PARTY HEREBY WAIVES ANY AND ALL RIGHTS IT MIGHT
OTHERWISE HAVE UNDER THE TEXAS DECEPTIVE TRADE PRACTICES CONSUMER PROTECTION
ACT, ARTICLE 17.41 ET SEQ., TEXAS BUSINESS AND COMMERCE CODE, A LAW THAT GIVES
CONSUMERS SPECIAL RIGHTS AND PROTECTION, AND UNDER ANY SIMILAR CONSUMER
PROTECTION LAWS OF THE STATE OF TEXAS OR ANY OTHER STATE TO THE EXTENT SUCH
SIMILAR LAWS WOULD OTHERWISE APPLY. EACH PARTY REPRESENTS THAT IT HAS HAD AN
ADEQUATE OPPORTUNITY TO REVIEW THE PRECEDING WAIVER PROVISION, INCLUDING THE
OPPORTUNITY TO SUBMIT THE SAME TO LEGAL COUNSEL FOR REVIEW AND ADVICE AND AFTER
CONSULTATION WITH AN ATTORNEY OF ITS OWN SELECTION VOLUNTARILY CONSENTS TO THIS
WAIVER, AND UNDERSTANDS THE RIGHTS BEING WAIVED HEREIN.



    

PURCHASE AND SALE AGREEMENT
36

--------------------------------------------------------------------------------




14.19.
Mutuality. The Parties acknowledge and declare that this Agreement is the result
of extensive negotiations between them. Accordingly, if there is any ambiguity
in this Agreement, there shall be no presumption that this instrument was
prepared solely by either Party.



14.20.
Schedules. The inclusion of any information (including dollar amounts) in any
section of the disclosure Schedules hereto shall not be deemed to be an
admission or acknowledgment by Seller that such information is required to be
listed on such Schedule or is material to or outside the ordinary course of
business of Seller. The information contained in this Agreement, the Exhibits
and the Schedules hereto is disclosed solely for purposes of this Agreement, and
no information contained herein or therein shall be deemed to be an admission by
any Party hereto to any Third Party of any matter whatsoever (including any
violation of a legal requirement or breach of contract). Disclosures as to a
particular section of the Agreement or in a particular section of any schedule
shall not be limited to that particular section or schedule, whether or not a
specific cross-reference is included, but only to the extent that the
applicability of such disclosure is appropriate and reasonably apparent.



14.21.
1031 Exchange. Seller reserves the right, at or prior to Closing, to assign its
rights under this Agreement with respect to all or a portion of the Purchase
Price, and that portion of the Properties associated therewith (“1031 Assets”),
to a Qualified Intermediary (as that term is defined in Section
1.1031(k)-1(g)(4) of the Treasury Regulations) (the “QI”) to accomplish this
transaction, in whole or in part, as a like-kind exchange (“Like-Kind Exchange”)
under Section 1031 of the Internal Revenue Code of 1986, as amended (“Code”).
Buyer hereby (a) consents to Seller’s assignment of its rights in this Agreement
to the 1031 Assets, and (b) if such an assignment is made, provided Buyer
received timely notice thereof, Buyer agrees to pay all or a portion of the
Purchase Price into a qualified trust account at Closing as directed in writing
by Seller. Buyer likewise reserves the right, at or prior to Closing, to assign
all or a portion of its rights in this Agreement to a QI or to Buyer’s Exchange
Accommodation Titleholder (as that term is defined in Revenue Procedure 2000-37)
(the “EAT”) in connection with effecting a Like-Kind Exchange. Seller and Buyer
acknowledge and agree that a whole or partial assignment of this Agreement to a
QI or EAT shall not release either Party from or expand any of their respective
liabilities and obligations to each other under this Agreement. Neither Party
shall be obligated to pay any additional costs or incur any additional
obligations as a result of any Like-Kind Exchange effected by the other Party
and each Party agrees to hold harmless and indemnify the other Party from and
against all claims, losses and liabilities, if any, resulting from such
Like-Kind Exchange.



15.    Definitions and References.


15.1.
Definitions. Capitalized terms used throughout this Agreement and not defined
elsewhere in this Agreement shall have the meanings given such terms in this
Section 15.1 or in the Section referred to below:


PURCHASE AND SALE AGREEMENT
37

--------------------------------------------------------------------------------




“AAA” means the American Arbitration Association.
“Accounting Referee” means such nationally recognized accounting firm mutually
agreed upon by the Parties.
“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly (through one or more intermediaries or otherwise) Controls, is
Controlled by, or is under common Control with the first Person.
“Aggregate Defect Threshold” has the meaning specified in Section 1.1.2.
“Allocated Value” means, with respect to a Property, the portion of the Purchase
Price allocated to such Property as shown on Exhibit A.
“Assignment” means the Assignment, Bill of Sale and Conveyance in substantially
the same form attached hereto as Exhibit B.
“Arbitrable Dispute” means (except for: (i) disputes involving Title Defects or
Environmental Defects or any cure relating thereto, or involving Title Benefits,
each of which will be resolved as provided in Section 1.1.10, or (ii) any
matters to be resolved by the Accounting Referee as provided in Section 1.8) any
and all disputes, claims, counterclaims, demands, causes of action,
controversies and other matters in question arising out of or relating to this
Agreement or the alleged breach hereof, or in any way relating to matters that
are the subject of this Agreement or the transactions contemplated hereby or the
relationship between the Parties created by this Agreement, regardless of
whether (a) allegedly extra-contractual in nature, (b) sounding in contract,
tort or otherwise, (c) provided for by Law or otherwise, or (d) seeking damages
or any other relief, whether at Law, in equity or otherwise.
“Assumed Obligations” means any and all claims, demands, violations, actions,
assessments,, liabilities, costs, expenses, duties and obligations, of every
kind and character, known or unknown, arising out of or in connection with or
attributable to or related to the Properties, or the use, ownership, operation
or maintenance thereof, regardless of whether arising, occurring, accruing or
attributable to periods prior to, on or after the Effective Time, and including
without limitation arising out of or in connection with or attributable to or
related to: (a) the terms of the oil, gas and mineral leases, easements and
Contracts constituting part of the Properties; (b) Suspended Funds, (c) Gas
Imbalances; (d) liabilities, costs, expenses, duties and obligations to properly
plug and abandon and decommission wells, flowlines, gathering lines or other
facilities, equipment or other personal property or fixtures located on or
comprising part of the Properties; (e) liabilities, costs, expenses, duties and
obligations to restore the surface of Real Property Interests or the Lands and
any other obligations relating to the failure of the Properties or the ownership
or operation thereof to comply with Environmental Laws, including any and all
obligations to bring the Properties into compliance with applicable
Environmental Laws (including conducting any remediation

PURCHASE AND SALE AGREEMENT
38

--------------------------------------------------------------------------------




activities that may be required on or otherwise in connection with activities on
the Properties); and (f) Third Party claims, demands, violations, actions,
assessments, penalties, fines, liabilities, costs, expenses and obligations of
every kind and character with respect to the Properties or to the ownership,
use, operation or other disposition thereof; provided, however, notwithstanding
anything in this definition to the contrary, Buyer does not assume (and the
Assumed Obligations shall not include) those obligations expressly included
within the definition of Retained Obligations.
“Basket” has the meaning specified in Section 9.7.1.
“Business Day” means any day other than Saturday or Sunday or a day on which
banking institutions in Houston, Texas are authorized by Law to close.
“Buyer Indemnified Parties” has the meaning specified in Section 9.2.
“Casualty” means volcanic eruptions, acts of God, terrorist acts, fire,
explosion, gathering line failure, earthquake, wind storm, flood, drought,
condemnation, the exercise of eminent domain, confiscation or seizure.
“Casualty Loss” has the meaning specified in Section 1.4.
“Claimant” has the meaning specified in Section 13.2.
“Closing” means the closing and consummation of the transactions contemplated by
this Agreement.
“Closing Date” means the date on which the Closing occurs, which will be on or
before September 30, 2014, unless otherwise agreed in writing by the Parties.
Buyer has the option to extend the Closing Date to October 31, 2014, with prior
written notice to Seller.
“Closing Statement” has the meaning specified in Section 1.7.
“Confidentiality Agreement” means that certain Confidentiality Agreement entered
into by Seller and Buyer, or by their respective Affiliates, on June 27, 2014.
“Consultant” has the meaning specified in Section 1.1.10.
“Contracts” has the meaning specified in the definition of Properties.
“Control” means the possession, directly or indirectly, of the power, directly
or indirectly, to direct or cause the direction of the management or policies of
the controlled Person, whether through the ownership of equity interests in or
voting rights attributable to the equity interests in such Person, by contract
or agency, by the general partner of a Person that is a partnership, or
otherwise; and “Controls” and “Controlled” have meanings correlative thereto.

PURCHASE AND SALE AGREEMENT
39

--------------------------------------------------------------------------------




“Cure Period” has the meaning specified in Section 1.1.9.
“Customary Post-Closing Consents” has the meaning specified in the definition of
Permitted Encumbrances.
“Defect Notice” means a written notice specifying one or more defects associated
with the Properties that Buyer asserts constitutes a Title Defect or
Environmental Defect, and which includes a specific description of each such
defect, the basis for such assertion under the terms of this Agreement, the
amount of the adjustment to the Purchase Price that Buyer asserts based on such
defect and its method of calculating such adjustment, together with all data and
information reasonably necessary for Seller to verify the existence of the
alleged defect.
“Defect Notice Date” means 5:00 p.m. Central Time on or before ten (10) Business
Days before Closing.
“Defensible Title” means title that, although not necessarily constituting
perfect, merchantable or marketable title, as of the Effective Time and the
Closing Date and subject to Permitted Encumbrances: (a) with respect to Real
Property Interest or a Well, entitles Seller to receive throughout the
productive life of such Property not less than the NRI shown on Exhibit A for
such Property (except for (i) decreases in connection with those operations in
which Seller may from and after the Execution Date elect in accordance with
Section 4.2 to be a non-consenting co-owner, (ii) decreases resulting from the
establishment or amendment from and after the Execution Date of pools or units
by Governmental Authorities, (iii) decreases required to allow other Working
Interest owners to make up past underproduction, and (iv) as otherwise stated in
Exhibit A, as applicable); (b) with respect to a Well, obligates Seller to bear
not greater than the Working Interest set forth in Exhibit A, except increases
in such Working Interest that result in at least a proportionate increase in
Seller’s NRI for such Well; (c) with respect to a Real Property Interest,
entitles Seller to not less than the respective number of Net Acres shown on
Exhibit A for such Property; and (d) is free and clear of all Liens.
“Deposit” has the meaning specified in Section 1.
“Easements” has the meaning specified in the definition of Properties.
“Effective Time” means 7:00 a.m. Central Time, May 1, 2014.
“Environmental Defect” means a violation of applicable Environmental Laws
existing prior to the Effective Time on or under any Property that requires, if
known, or will require, once discovered, reporting to a Governmental Authority,
investigation, monitoring, removal, cleanup, remediation, restoration or
correction under Environmental Laws.
“Environmental Law” means any Law relating to the environment; hazardous
materials, the environmental conditions on, under, or about any of the
Properties, including soil, groundwater, and indoor and ambient air conditions
or the

PURCHASE AND SALE AGREEMENT
40

--------------------------------------------------------------------------------




reporting or remediation of environmental contamination, and includes, without
limitation, the Comprehensive Environmental Response, Compensation and Liability
Act, including the Superfund Amendments and Reauthorization Act of 1986, 42
U.S.C. § 9601 et seq.; the Resource Conservation and Recovery Act, including the
Hazardous and Solid Waste Amendments Act of 1984, 42 U.S.C. § 6901 et seq.; the
Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq.; the Clean Air
Act, 42 U.S.C. § 7401 et seq.; the Hazardous Materials Transportation Act, 49
U.S.C. § 1471 et seq.; the Toxic Substances Control Act, 15 U.S.C. §§ 2601
through 2629; the Oil Pollution Act, 33 U.S.C. § 2701 et seq.; the Emergency
Planning and Community Right to Know Act, 42 U.S.C. § 11001 et seq.; the Safe
Drinking Water Act, 42 U.S.C. §§ 300f through 300j; the Rivers and Harbors Act
of 1899, 33 U.S.C. § 401 et seq.; and the Occupational Safety and Health Act, 29
U.S.C. § 651 et seq.; as any of the foregoing may be amended and any other Law
the purpose of which is to conserve or protect the environment.
“Excluded Assets” means (a) Seller’s minute books, financial and income tax
records and legal records (other than title records); (b) any existing or future
refund of costs, Taxes or expenses borne by any of Seller, its Affiliates or its
or their respective predecessors in title attributable to the period prior to
the Effective Time; (c) any and all proceeds from production and from the
settlements of contract disputes with purchasers of Hydrocarbons or byproducts
from the Lands, including settlement of take-or-pay disputes, insofar as said
proceeds are attributable to periods of time prior to the Effective Time;
(d) all rights and interests of Seller and its Affiliates (i) under any policy
or agreement of insurance or indemnity (including any rights, claims or causes
of action of Seller and its Affiliates against Third Parties under any
indemnities or hold harmless agreements and any indemnities received in
connection with Seller’s or any of its Affiliates’ prior acquisition of any of
the Properties) to the extent and only to the extent such rights and interests
relate to the ownership of the Properties prior to the Effective Time and
(ii) under any bond; (e) all claims, rights, demands, actions, judgments,
damages, awards, fines, penalties, recoveries (including insurance proceeds),
and settlements in favor of, and all other amounts and obligations owed to,
Seller relating to the Properties or any damage to or destruction thereof, in
each case, to the extent relating to the period prior to the Effective Time, and
all proceeds received by Seller in respect of any of the foregoing regardless of
when such proceeds are received; (f) all Hydrocarbons produced from the
Properties with respect to all periods prior to the Effective Time and all
proceeds from the disposition thereof other than inventory for which an
adjustment is made under Section 1.5(a); (g) all of Seller’s and its Affiliates’
proprietary computer software, patents, trade secrets, copyrights, names,
trademarks, logos and other intellectual property; (h) all accounts receivable
and audit rights arising under any of the applicable contracts or otherwise with
respect to the Properties with respect to any period prior to the Effective Time
or to any of the Excluded Assets; (i) all information which Seller is prohibited
from sharing by agreement with a Third Party (as long as Seller has made a
commercially reasonable effort (at no out-of-pocket expense to Seller or any of
its Affiliates) to

PURCHASE AND SALE AGREEMENT
41

--------------------------------------------------------------------------------




secure the waiver of such prohibition); (j) all claims of Seller and its
Affiliates for refunds of or loss carry forwards with respect to (1) production,
ad valorem or any other Taxes attributable to any period prior to the Effective
Time, (2) income or franchise taxes, or (3) any Taxes attributable to Seller’s
Excluded Assets; (k) all “virtual courthouses” of Seller and its Affiliates, all
of their exclusive use arrangements with title abstract facilities and all
documents and instruments of Seller or any of its Affiliates that may be
protected by an attorney-client privilege and all data that cannot be disclosed
to Buyer as a result of confidentiality arrangements under agreements with Third
Parties (other than title opinions and other title records relating to the
Properties and, as to any such confidentiality arrangements, as long as Seller
has made a commercially reasonable effort (at no out-of-pocket expense to Seller
or any of its Affiliates) to secure the waiver of such prohibition ); (l) all
drilling rigs and related equipment, work over rigs and related equipment and
tools; and (m) all vehicles.
“Execution Date” has the meaning specified in the introductory paragraph.
“Final Statement” has the meaning specified in Section 1.8.
“Fundamental Representations” has the meaning specified in Section 14.3.
“GAAP” means generally accepted accounting principles, consistently applied, as
recognized by the U.S. Financial Accounting Standards Board (or any generally
recognized successor). The requisite that such principles be consistently
applied means that the accounting principles in a current period are comparable
in all material respects to those applied in preceding periods.
“Gas Imbalances” means any gas production, pipeline, storage, processing,
transportation or other imbalance or unsatisfied through-put obligations
attributable to Hydrocarbons produced from Seller’s interest in the Lands.
“Governmental Authority” means any foreign, national, state, local, municipal,
tribal or other government or division thereof; any governmental, regulatory or
administrative agency, commission, body or other authority exercising or
entitled to exercise any administrative, executive, judicial, legislative,
police, regulatory or taxing authority or power; and any court or governmental
tribunal or arbitrator.
“Hazardous Materials” shall mean, without limitation, any waste, substance,
product, or other material (whether solid, liquid, gas or mixed), which is or
becomes identified, listed, published, or defined as a hazardous substance,
hazardous waste, hazardous material, toxic substance, radioactive material or
solid waste, including Hydrocarbons, oil, or petroleum waste, or any other
waste, pollutant or contaminant that is regulated, restricted or subject to
reporting and recordkeeping under any Environmental Law.
“Hydrocarbons” means crude oil, natural gas, casinghead gas, condensate, natural
gas liquids, and other liquid or gaseous hydrocarbons.

PURCHASE AND SALE AGREEMENT
42

--------------------------------------------------------------------------------




“Individual Claim” has the meaning specified in Section 9.7.1.
“Individual Defect Threshold” has the meaning specified in Section 1.1.1.
“Knowledge” of a fact or matter means the actual knowledge with respect to such
fact or matter of any of the following listed individuals: (a) with respect to
Buyer, the individuals listed in Schedule 15.1(a), and (b) with respect to
Seller, the individuals listed in Schedule 15.1(b).
“Lands” means the lands covered by the Real Property Interests and all lands
pooled or unitized therewith.
“Laws” means any and all applicable laws, statutes, ordinances, permits,
decrees, writs, injunctions, orders, codes, judgments, principles of common law,
rules or regulations (including Environmental Laws) which are promulgated,
issued or enacted by a Governmental Authority having jurisdiction.
“Lien” means any lien, mortgage, security interest, burden, defect, pledge,
charge, encumbrance or condition, in each case, that impairs Seller’s title to
the Properties, but does not include any production payment, net profits
interest, overriding royalty interest or similar interest to the extent any such
interest does not reduce Seller’s NRI below that shown for such Seller on
Exhibit A.
“Limitation of Liability Exclusions” has the meaning specified in Section 9.7.1.
“Material Adverse Effect” means any result, consequence, condition, or matter
which (a) materially adversely affects the Properties or the operations, rights,
results of operations or the value of such Properties, taken as a whole,
(b) materially impairs, prevents or materially delays Seller’s ability to
perform its obligations under this Agreement or to consummate the transactions
contemplated by this Agreement; provided, however, that, in any event, Material
Adverse Effect shall not include such material adverse effects resulting from:
(1) any changes, circumstances or effects that affect generally the oil and gas
industry, or that result from international, national, regional, state or local
economic conditions, from general developments or from other general economic
conditions, facts or circumstances, including changes in Tax policy or other
fiscal conditions, that are not subject to the control of the relevant Party;
(2) changes, circumstances or effects that result from any of the transactions
contemplated in this Agreement or the public announcement thereof; (3) changes,
circumstances or effects that result from conditions or events resulting from an
outbreak or escalation of hostilities, whether nationally or internationally, or
the occurrence of any other calamity or crisis, whether nationally or
internationally, including the occurrence of one or more terrorist attacks; (4)
Casualty Losses; (5) matters that are cured or no longer exist by the earlier of
Closing and the termination of this Agreement; (6) acts or failures to act of
Governmental Authorities; (7) any change in Laws and any interpretations thereof
after the Execution Date; (8) any reclassification or recalculation of reserves
in the ordinary course of business; (9) fluctuations in the

PURCHASE AND SALE AGREEMENT
43

--------------------------------------------------------------------------------




price of oil and gas or other Hydrocarbons; and (10) natural declines in well
performance.
“Net Acres” means, as calculated separately with respect to each Real Property
Interest, (a) the number of gross acres of land covered by such leasehold
interest, multiplied by (b) the lessor’s interest in the Hydrocarbons in the
lands covered by such leasehold interest, multiplied by (c) Seller’s undivided
interest in such leasehold interest (provided, however, if items (b) and (c)
vary as to different areas of such lands covered by such leasehold interest, a
separate calculation shall be performed with respect to each such area).
“Net Revenue Interest” (or “NRI”) means the decimal interest in and to all
production of the Hydrocarbons produced and saved or sold from or allocated to
the relevant Real Property Interest after giving effect to all valid lessors’
royalties, overriding royalties and/or other burdens against production.
“NORM” has the meaning specified in Section 4.10.
“Operating Expenses” means all operating expenses (including costs of insurance
and ad valorem, property, severance, production and similar Taxes based upon or
measured by or attributable to the ownership or operation of the Properties or
the production of Hydrocarbons therefrom, but excluding any other Taxes) and all
capital expenditures incurred in the ownership and operation of the Properties
and, where applicable, in accordance with the relevant operating or unit
agreement, if any, and overhead costs charged to the Properties under the
relevant operating agreement or unit agreement, if any, but excluding any loss,
damage, diminution in value, claim, liability, debt, obligation or expense
(including interest, reasonable legal fees, and expenses of litigation and
attorneys’ fees) attributable to: (a) personal injury or death, property damage
or violation of any Law, (b) obligations to plug wells, dismantle or
decommission facilities, close pits and restore the surface around such wells,
facilities and pits, (c) environmental matters, including obligations to
remediate any contamination of groundwater, surface water, soil, sediments or
personalty under applicable Environmental Laws, (d) obligations with respect to
Gas Imbalances, and (e) obligations to pay royalties, overriding royalties or
other interest owners revenues or proceeds attributable to sales of Hydrocarbons
relating to the Properties, including those held in suspense as Suspended Funds.
“Party” and “Parties” have the meanings specified in the introductory paragraph.
“Permitted Encumbrances” means: (a) royalties, overriding royalties and other
burdens on production to the extent they do not, individually or in the
aggregate, reduce Seller’s NRI in any Property from that shown on Exhibit A;
(b) Liens for Taxes for which payment is not due; (c) Liens of mechanics,
materialmen, warehousemen, landlords, vendors, and carriers and any similar
Liens arising by operation of Law which, in each instance, arise in the ordinary
course of business, for sums not yet due; (d) the terms and provisions of all
oil, gas and mineral

PURCHASE AND SALE AGREEMENT
44

--------------------------------------------------------------------------------




leases, the Material Contracts and the unitization and pooling designations and
declarations, to the extent they do not, individually or in the aggregate,
reduce Seller’s NRI in any Property from that shown on Exhibit A; (e) easements,
surface leases, and other rights and plat restrictions, zoning laws, restrictive
covenants and conditions, regulatory authority of Governmental Authorities, and
building and other land use laws and similar encumbrances; (f) all rights to
consent by, required notices to, filings with or other actions by Governmental
Authorities in connection with the sale, disposition, transfer or conveyance of
federal, state, tribal, or other governmental oil and gas leases or interests
therein or related thereto, or the transfer of operations of any wells, where
the same are customarily obtained subsequent to the assignment, disposition or
transfer of such oil and gas leases or interests therein, or such operations
(“Customary Post-Closing Consents”); (g) conventional rights of reassignment
obligating the lessee to reassign or offer to reassign its interests in any
lease prior to a release or abandonment of such lease; (h) required
non-governmental Third Party consents to assignments which have been obtained or
waived by the appropriate parties or which need not be obtained prior to an
assignment or which cannot be unreasonably withheld, and preferential rights to
purchase which have been waived by the appropriate parties or for which the time
period for asserting such rights has expired without the exercise of such
rights; (i) rights of tenants-in-common in and to the Properties; (j) rights
vested in or reserved to any Governmental Authority to regulate the Properties,
to terminate any right, power, franchise, license or permit afforded by such
Governmental Authority, or to purchase, condemn or expropriate any of the
Properties; and (k) the exceptions set forth within the subparts of the
definition of Title Defect; (l) all other defects or irregularities, if any,
affecting the Properties which do not, individually or in the aggregate,
adversely interfere in any material way with the present or future operation or
use of the Properties subject thereto or affected thereby and which would be
accepted by a reasonably prudent and sophisticated buyer engaged in the business
of owning, developing and operating oil and gas properties in the same
geographical location with knowledge of all the facts and appreciation of their
legal significance and only to the extent such defects or irregularities do not,
individually or in the aggregate, reduce Seller’s NRI in any Property from that
shown on Exhibit A.
“Person” means an individual, corporation, partnership, limited liability
company, joint venture, association, joint stock company, trust, unincorporated
organization or other entity or Governmental Authority.
“PPR” has the meaning specified in Section 1.2.
“Proceedings” means any and all proceedings, suits, claims, inquiries, causes of
action, investigations, arbitrations and mediations by or before any
Governmental Authority, mediator or arbitrator.
“Properties” means Seller’s right, title and interest in and to the following
(but excluding the Excluded Assets):

PURCHASE AND SALE AGREEMENT
45

--------------------------------------------------------------------------------




(a)
the oil, gas and mineral leases and mineral fee interests described on Exhibit
A-1, and the operating rights, working interests, net revenue interests, and
other rights to Hydrocarbons therein, whether producing or non-producing, in
each case, subject to any depth limitations described on Exhibit A-1 (Seller’s
interest as so limited, the “Real Property Interests”);



(b)
all oil, gas, injection, disposal, water and other wells located on the Lands,
including without limitation those wells described on Exhibit A-2 (collectively,
the “Wells”);



(c)
all equipment, fixtures, improvements, and other real, personal and mixed
property that is appurtenant to or used or held for use in connection with the
production, gathering, treatment, processing, storing, transporting, sale or
disposal of Hydrocarbons or water produced from the Wells, including all such
equipment installed, or in the process of being installed, on any Real Property
Interest as of the Effective Time (the “Equipment”);



(d)
all unitization, pooling, communitization agreements, declarations and orders,
and statutorily, judicially or administratively created drilling, spacing and/or
production units, whether recorded or unrecorded, to the extent attributable to
the Lands;



(e)
all Hydrocarbons in, on, under or produced from or attributable to the Lands
from and after the Effective Time and the proceeds thereof, and the inventory
purchase pursuant to Section 1.5(a);



(f)
to the extent assignable (i) all easements, rights-of-way, surface fee
interests, surface leases, surface use agreements and other surface usage rights
existing as of the Closing Date to the extent used or held for use in connection
with the ownership or operation of the Properties (the “Surface Rights); and
(ii) any permit, license, right consent, registration, order, approval,
variance, exemption, waiver, or other authorization, in each case, of a
Governmental Authority (the “Permits”), in each case, relating to the ownership
or operation of the Properties;



(g)
all existing and valid Hydrocarbon sales agreements, operating agreements,
gathering agreements, transportation agreements, farmout and farmin agreements,
unitization, pooling and communitization agreements, purchase agreements,
exploration agreements, area of mutual interest agreements, exchange and
processing agreements, balancing agreements, service agreements, partnership and
joint venture agreements and any other contracts, agreements and instruments, in
each case, to the extent the above


PURCHASE AND SALE AGREEMENT
46

--------------------------------------------------------------------------------




agreements cover, are attributable to or relate to the Real Property Interest
Lands or the Wells (“Contracts”);


(h)
Seller’s files, records and data (including electronic data) to the extent
specifically related to the Properties, including but not limited to lease
files, land files, well files, division order files, abstracts, title files,
surveys, engineering and/or production files, and accounting and Tax records;
provided, however, “Records” does not include (a) any of Seller’s Excluded
Assets and (b) any files, records and data which Seller or its Affiliates are
prohibited, by agreement, from sharing with a third party (the “Records”);



(i)
All geological data and maps in Seller’s possession relating to the Properties;
and



(j)
Notwithstanding anything to the contrary in the definition of Excluded Assets,
all rights of Seller to indemnification, to contribution under CERCLA, in
respect of breaches of statutory or implied warranties or representations,
nuisance, trespass or other tort actions, rights to punitive damages, common Law
rights of contribution and rights under any Contracts (including audit rights),
in the case of each of the foregoing, as against Third Parties and solely to the
extent covering claims specifically based on, relating to or arising out of the
Assumed Obligations (and excluding any such rights to the extent covering claims
based on, relating to or arising out of the Retained Obligations, and also
excluding any rights Seller may have to insurance proceeds).



“Purchase Price” has the meaning specified in Section 1.
“Real Property Interests” has the meaning specified in the definition of
Properties.
“Records” has the meaning specified in the definition of Properties.
“Required Consent” means a consent by a third party that, if not obtained prior
to the assignment of a Real Property Interest or Well, automatically either (a)
voids or nullifies the Assignment with respect to such Property or (b)
terminates Seller’s interest in the Property subject to such consent; provided,
however, “Required Consent” does not include any consent which by its terms
cannot be unreasonably withheld or any Customary Post-Closing Consent.
“Respondent” has the meaning specified in Section 13.2.
“Retained Obligations” means any and all claims, demands, violations, actions,
assessments, penalties, fines, liabilities, costs, expenses, duties and
obligations, of every kind and character, known or unknown, occurring, arising
or accruing prior

PURCHASE AND SALE AGREEMENT
47

--------------------------------------------------------------------------------




to the Effective Time and relating to, arising out of, in connection with or
attributable to the following:
(a)
Operating Expenses accruing prior to the Effective Time;



(b)
all Taxes for which Seller is responsible pursuant to this Agreement;



(c)
all actions, suits or proceedings set forth on Schedule 2.4 except insofar and
only insofar as they are attributable or relate to the ownership or operation of
the Properties for periods from and after the Effective Time;



(d)
the failure to pay or incorrect payment to any Third Party of royalties,
overriding royalties and other burdens payable out of production insofar as the
same are attributable to sale of Hydrocarbons produced from the Properties prior
to the Effective Time, other than those held in suspense as Suspended Funds and
delivered to Buyer pursuant to the terms of this Agreement;



(e)
personal injury, illness or death arising out of Seller’s operations, prior to
the Effective Time, of the Properties in Seller’s capacity as operator thereof;



(f)
the gross negligence or willful misconduct of Seller in connection with its
operations, prior to the Effective Time, of the Properties in Seller’s capacity
as operator thereof; and



(g)
disposal or transportation of any Hazardous Materials from the Properties to any
location not on the Properties in violation of Environmental Law and
attributable to the period of time prior to the Effective Time.



(h)
The reimbursements, if any, paid to Whiting Oil and Gas Corporation under
Section 3.6 of that certain Gas Purchase, Gathering and Processing Agreement
between Whiting Oil and Gas Corporation and Seller relating to the working
interests specified on Schedule 9.2.3 (h) in and to the Individual Wells,
Projects and Pad specified on Schedule 9.2.3 (h).



“Seller Indemnified Parties” has the meaning specified in Section 9.3.
“Special Damages” has the meaning specified in Section 14.17.
“Suspended Funds” means funds which Seller is holding as of the Closing Date
which are owing to Third Party owners of royalty, overriding royalty, working or
other interests in respect of past production of oil, gas or other Hydrocarbons
attributable to the Properties.

PURCHASE AND SALE AGREEMENT
48

--------------------------------------------------------------------------------




“Taxes” means taxes of any kind, levies, or other like assessments, customs,
duties, imposts, charges or fees of any Governmental Authority, including gross
receipts, ad valorem, value added, excise, real or personal property, asset,
sales, use, royalty, license, payroll, transaction, capital, net worth and
franchise taxes, withholding, employment, social security, workers compensation,
utility, severance, production, unemployment compensation, occupation, premium,
windfall profits, transfer and gains taxes or other governmental taxes imposed
or payable to any Governmental Authority, and in each instance such term shall
include any interest, penalties or additions to tax attributable to any such
Tax, including penalties for the failure to file any tax return or report.
“Third Party” means any Person other than a Party or an Affiliate of a Party.
“Title Benefit” means, as to any Real Property Interest or Well, (a) that
Seller’s ownership of such Real Property Interest entitles Seller to a larger
NRI or a greater number of Net Acres than that shown on Exhibit A for such Real
Property Interest, and (b) that Seller’s ownership of such Well entitles Seller
to a larger NRI or a smaller Working Interest (without a proportionately smaller
NRI) than that shown for Seller on Exhibit A.
“Title Defect” means, as to any Real Property Interest or Well, any condition,
circumstance, event, defect, irregularity or other matter that causes Seller’s
title to such Property to be less than Defensible Title as of the Effective Time
and the Closing Date. Notwithstanding the foregoing, the following shall not be
considered Title Defects:
(a)
defects based solely on lack of information in Seller’s files or references to a
document if such document is not in Seller’s files;



(b)
defects arising out of lack of corporate or other entity authorization unless
the Buyer provides affirmative written evidence that the action was not
authorized and results in another party’s superior claim of title;



(c)
defects based on failure to record leases issued by any federal governmental
body, or any assignments of such leases, in the real property, conveyance or
other records of the county in which the Property is located;



(d)
defects arising out of a lack of a survey or lack of metes and bounds
descriptions, unless a survey is expressly required by applicable Laws;



(e)
defects in the chain of title consisting of the failure to recite marital status
in a document or omissions of successions of heirship or estate proceedings,
unless the Buyer provides affirmative evidence that such failure or omission has
resulted in another party’s superior claim of title;



            

PURCHASE AND SALE AGREEMENT
49

--------------------------------------------------------------------------------




(f)
defects based on a gap in the chain of title, unless such gap is affirmatively
shown to exist in such records by an abstract of title, title opinion or
landman’s title chain;



(g)
defects that have been cured by the passage of time, the doctrine of adverse
possession, applicable laws of limitation or prescription or such other matter
that would render such defect invalid according to applicable Law;



(h)
defects based solely on a legal description that includes the lessor’s mineral
estate but describes a tract of land larger than that owned by the lessor;



(i)
defects arising out of prior oil and gas leases or assignments, which defects or
irregularities, on their face, expired more than ten (10) years prior to the
Effective Time;



(j)
defects resulting from failure to record releases of liens, production payments
or mortgages that have expired by their own terms or the enforcement of which
are barred by applicable statutes of limitation; and



(k)
an unsubordinated mortgage of a lessor that is not in default.



“Wells” has the meaning specified in the definition of Properties.
“Working Interest” (or “WI”) means the decimal interest in the full and entire
leasehold estate in any Property and all rights and obligations of every kind
and character pertinent thereto or arising therefrom, without regard to any
valid lessor royalties, overriding royalties and/or other burdens against
production, insofar as said interest in said leasehold is burdened with the
obligation to bear and pay the cost of exploration, development and operation.
15.2.
References and Construction. All references in this Agreement to Exhibits,
Schedules, Sections, paragraphs, and other subdivisions refer to the
corresponding Exhibits, Schedules, Sections, paragraphs, and other subdivisions
of or to this Agreement unless expressly provided otherwise. Titles appearing at
the beginning of any Sections, subsections or other subdivisions of this
Agreement are for convenience only, do not constitute any part of this
Agreement, and shall be disregarded in construing the language hereof. The words
“this Agreement,” “herein,” “hereby,” “hereunder” and “hereof,” and words of
similar import, refer to this Agreement as a whole and not to any particular
subdivision unless expressly so limited. The words “this Section” and “this
subsection,” and words of similar import, refer only to the Section or
subsection hereof in which such words occur. A defined term has its defined
meaning throughout this Agreement regardless of whether it appears before or
after the place where it is defined. The word “including” (in its various forms)
means including without limitation. Each accounting term not defined herein, and
each accounting term partly defined


PURCHASE AND SALE AGREEMENT
50

--------------------------------------------------------------------------------




herein to the extent not defined, will have the meaning given to it under GAAP.
All references to prices, values or monetary amounts refer to United States
dollars. Pronouns in masculine, feminine or neuter genders shall be construed to
state and include any other gender, and words, terms and titles (including terms
defined herein) in the singular form shall be construed to include the plural
and vice versa, unless the context otherwise requires. Exhibits and Schedules
referred to herein are attached to and by this reference incorporated herein for
all purposes.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES FOLLOW]




    




    





PURCHASE AND SALE AGREEMENT
51

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Seller has executed this Agreement on the Execution Date.


 
SELLER:
 
 
 
FIDELITY EXPLORATION & PRODUCTION
 
COMPANY, a Delaware corporation
 
By:
 /s/ Darwin L. Subart
 
 
 
Darwin L. Subart
 
 
Chief Financial Officer








SIGNATURE PAGE TO PURCHASE AND SALE AGREEMENT

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Buyer has executed this Agreement on the Execution Date.


 
BUYER:
 
 
 
 
 
LIME ROCK RESOURCES III-A, L.P.
 
 
 
 
 
By:
Lime Rock Resources III-A GP, LLC
 
Its:
General Partner
 
By:
Lime Rock Resources GP III, L.P.
 
Its:
Sole Member
 
By:
LRR GP III, LLC
 
Its:
General Partner
 
By:
 /s/ Eric Mullins
 
 
 
Eric Mullins
 
 
Co-Chief Executive Officer








SIGNATURE PAGE TO PURCHASE AND SALE AGREEMENT